UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW MEXICO

In re: CASE NUMBER 18-13027-t11
ROMAN CATHOLIC CHURCH OF THE
ARCHDIOCESE OF SANTA FE, a New JUDGE THUMA
Mexico Corporation Sole,
Debtor CHAPTER 11

 

DEBTOR’S STANDARD MONTHLY OPERATING REPORT (BUSINESS)
FOR THE PERIOD
FROM JANUARY 1, 2020 TO JANUARY 31, 2020

Comes now the above-named debtor and files its Monthly Operating Reports in accordance with the
Guidelines established by the United States Trustee and FRBP 2015.

“Pes dhodeaee

 

 

Debtor’s Address and Phone Number: “ford Elsaesser

4000 St. Josephs Pl. NW Bruce A. Anderson

Albuquerque, NM 87120 ELSAESSER ANDERSON, CHTD
(505) 831-8100 320 East Neider Avenue, Suite 102

Coeur d’Alene, 1D 83815
(208) 667-2900

Fax: (208) 667-2150
ford@eaidaho.com
brucea@eaidaho.com

-and-

 

Thomas D. Walker

WALKER & ASSOCIATES, P.C.
500 Marquette N.W., Suite 650
Albuquerque, NM 87102

(505) 766-9272

Fax: (505) 722-9287

twalker@waikerlawpc.com
Note: The original Monthly Operating Report is to be filed with the court and a copy simultaneously

provided to the United States Trustee Office. Monthly Operating Reports must be filed by the 20° day of
the following month.

Case 18-13027-t11 Doc 314 Filed 02/20/20 Entered 02/20/20 14:32:06 Page 1 of 48
SCHEDULE OF RECEIPTS AND DISBURSEMENTS
FOR THE PERIOD BEGINNING JANUARY 1, 2020 and ENDING JANUARY 31, 2020

Name of Debtor: Roman Catholic Church of the Case Number 18-13027-t11
Archdiocese of Santa Fe

Date of Petition: December 3, 2018

 

 

 

 

CUMULATIVE
CURRENT MONTH PETITION TO DATE
1. FUNDS AT BEGINNING OF PERIOD $ 17,982,106 5$ 16,937,370
2. RECEIPTS:
A. Cash Sales (See Detail Attachment) 816,557 11,328,957
Minus: Cash Refunds - -
Net Cash Sales 816,557 11,328,957
B. Accounts Receivable 497,159 7,905,253
Cc. Other Receipts (See MOR-3) 285,820 3,793,753
3. TOTAL RECEIPTS (Lines 2A+2B+2C) 1,599,536 23,027,963
4, TOTAL FUNDS AVAILABLE FOR OPERATIONS (Line
1+ Line 3) $s 19,581,642 $ 39,965,333

 

5. DISBURSEMENTS
A. Advertising Ss - S$ -
B. Bank Charges - -
Cc. Contract Labor - -
D. Fixed Asset Payments (not incl. in N) - -

E. Insurance $8 5,283
F. Inventory Payments (See Attach. 2) - -
G. Leases 4,365 47,931
H. Manufacturing Supplies - -
i. Office Supplies 6,375 116,694
J. Payroll - Net (See Attachment 48) 366,132 4,414,324
K. Professional Fees (Accounting & Legal) 147,943 2,234,813
L. Rent - -
M. Repairs & Maintenance 3,150 116,074
N. Secured Creditor Payments (See Attach. 2) - 102,477

O. Taxes Paid - Payroll (See Attachment 4C) ~ -

P, Taxes Paid - Sales & Use (See Attachment 4C) - -
Q. Taxes Paid - Other (See Attachment 4C) - -

 

 

R. Telephone 4,550 68,644
S. Travel & Entertainment 3,401 63,391
T. U.S. Trustee Quarterly Fees 53,089 199,913
U, Utilities 11,017 202,027
V. Vehicle Expenses 5,420 94,975
W. Other Operating Expenses (See MOR-3) 919,735 14,242,380
6. TOTAL DISBURSEMENTS (Sum of 5A thru W) 1,525,236 21,908,927
7. ENDING BALANCE (Line 4 Minus Line 6) $ 18,056,406 $ 18,056,406

 

| declare under penalty of perjury that this statement and the accompanying documents and reports are
true and correct to the best of my knowledge and belief.

This 20" day of February, 2020 LZ LG

(Signature)

Case 18-13027-t11 Doc 314 Filed 02/20/20 Entered 02/20/20 14:32:06 Page 2 of 48
(a) This number is carried forward from Jast month’s report. For the first report only, this number will be the balance as

of the petition date.

(b) This figure will not change from month to month. It is always the amount of funds on hand as of the date of the

petition

(c) These two amounts will always be the same if form is completed correctly

MONTHLY SCHEDULE OF RECEIPTS AND DISBURSEMENTS (cont'd)
Detail of Other Receipts and Other Disbursements

 

 

 

 

 

 

 

 

 

 

 

OTHER RECEIPTS:

Describe Each Item of Other Receipts and List Amount of Receipt. Write totals on Page MOR-2,

Line 2C.

Cumulative Petition to
Description Current Month Date
Custodial - Priest Retirement Fund 93,095 1,014,708
Custodial - Religious Order Priest Retirement Fund 8,881 107,374
Custodial - Second Collections 153,813 1,229,440
Custodial - Cafeteria Plan 2,384 31,220
Custodial - 3rd Party Donations Payable to Others 11,240 43,175
Proceeds from Sales and Maturities of investments 100,000
Deposit and Loan Trust Fund Interest Spread - 1,095,000
Seminarian Support - 50,346
Miscellaneous Receipts 16,406 122,490
TOTAL OTHER RECEIPTS} $ 285,820 | $ 3,793,753

 

 

 

 

 

“Other Receipts” includes Loans from Insiders and other sources (i.e. Officer/Owner, related

parties’ directors, related corporations, etc.) Please describe below:

 

 

 

Loan Amount Source of Funds Purpose Repayment Schedule
§ 400,000 ICheck Parishloan $833.33 per month for 10 years
$ 44,187 |Check Priest auto loan $400 per month for 4 years
§ 14,187 jCheck Priest auto loan $429.85 per month for 3 years

 

 

 

 

 

Case 18-13027-t11 Doc 314 Filed 02/20/20 Entered 02/20/20 14:32:06 Page 3 of 48

 
OTHER DISBURSEMENTS:
Describe Each Item of Other Disbursement and List Amount of Disbursement. Write totals on
Page MOR-2, Line SW.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Description Cumulative Petition to

Food/Beverage 4,759 68,009
Computer Expense 1,794 174,315
Books/Subscriptions 941 61,950
Dues/Memberships 22,713 68,051
Conferences/Seminars 1,554 12,496
Priest Convocation - 905
Small Furniture/Equipment 130 43,181
Archdiocesan Subsidies 49,357 1,253,808
Special Programs 19,914 200,438
TV Mass - 97,500
Catholic Directory - 106
Departmental Miscellaneous Expense 2,061 23,835
Operational Contingencies - 5,695
Property Taxes 6,228 67,317
Grant and Donor Funded Services 72,845 843,998
Designated Fund Expense 16,435 409,529
Other Payroll Expenses 59,988 739,610
Purchases of Investments - 102,956
Custodial - Seminarian Gift 1,100 26,300
Custodial - Santo Nino Regional School Subsidy 12,761 338,017
Custodial - Priest Retirement Fund 73,181 907,606
Custodial - Religious Order Priest Retirement Fund - 116,000
Custodial - Second Collections - 949,098
Custodial - Insurance Expense 512,368 6,804,470
Custodial - Cafeteria Plan 2,527 33,368
Custodial - 403(b) Employee Retirement 34,367 519,713
Custodial - 3rd Party Donation Paid to St. Therese School - 122,336

Miscellaneous Disbursements 24,713 251,775
TOTAL OTHER DISBURSEMENTS] $ 919,735 | $ 14,242,380

 

 

NOTE: Attach a current Balance Sheet and Income (Profit & Loss) Statement

Case 18-13027-t11 Doc 314 Filed 02/20/20 Entered 02/20/20 14:32:06 Page 4 of 48
ATTACHMENT 1
MONTHLY ACCOUNTS RECEIVABLE RECONCILIATION AND AGING

Name of Debtor: Roman Catholic Church of the Case Number 18-13027-t11
Archdiocese of Santa Fe

Reporting Period beginning January 1, 2020 Period ending January 31, 2020

ACCOUNTS RECEIVABLE RECONCILIATION
(include all accounts receivable, pre-petition and post-petition, including charge card sales which have
not been received):

Beginning of Month Balance § 1,122,345 (a)
PLUS: Current Month New Billings $ 496,606
MINUS: Collection During the Month $ (497,159) (b)
PLUS/MINUS: Adjustments or Writeoffs $ - *

End of Month Balance § 1,121,792 (c)

*For any adjustments or Write-offs provide explanation and supporting documentation, if applicable:
N/A

 

POST PETITION ACCOUNTS RECEIVABLE AGING
(Show the total for each aging category for all accounts receivable)

0-30Days 31-60Days 61-90Days Over 90 Days Total
S 535,936 $ 8,632 $ 18,279 S$ 558,945 $ 1,121,792 (c)

 

For any receivables in the “Over 90 Days” category, please provide the following:
(See Attached — “Over 90 Days Listing”)

(a) This number is carried forward from last month’s report. For the first report only, this number
will be the balance as of the petition date.

(b) This must equal the number reported in the “Current Month” column of Schedule of Receipts
and Disbursements (Page MOR-2, Line 2B).

(c) These two amounts must equal.

Case 18-13027-t11 Doc 314 Filed 02/20/20 Entered 02/20/20 14:32:06 Page 5 of 48
ATTACHMENT 2
MONTHLY ACCOUNTS PAYABLE AND SECURED PAYMENTS REPORT

Name of Debtor: Roman Catholic Church of the Case Number 18-13027-t11
Archdiocese of Santa Fe

Reporting Period beginning January 1, 2020 Period ending January 31, 2020

In the space below list all invoices or bills incurred and not paid since the filing of the petition. Do not
include amounts owed prior to filing the petition. (See Attached — “Post-Petition Accounts Payable”)

[_] Check here if pre-petition debts have been paid. Attach an explanation and copies of
supporting documentation.

 

ACCOUNTS PAYABLE RECONCILIATION (Post Petition Unsecured Debt Only)

Opening Balance S 735,166 (a)
PLUS: New Indebtedness Incurred This Month $ 1,452,135
MINUS: Amount Paid on Post Petition, Accounts

Payable This Month S (1,253,364)
PLUS/MINUS: Adjustments $ _ *
Ending Month Balance S$ 933,937 (c)

*For any adjustments provide explanation and supporting documentation, if applicable.

SECURED PAYMENTS REPORT
List the status of Payments to Secured Creditors and Lessors (Post Petition Only). If you have entered
into a modification agreement with a secured creditor/lessor, consult with your attorney and the United
States Trustee Program prior to completing this section.

 

 

 

Total Amount
Date Payment Number of Post Petition
Due This Amount of Post Petition Payments
Secured Creditor/Lessor Month Paid This Month Payments Delinquent; Delinquent
N/A $
Total $ -  I(d)

 

 

 

 

 

 

 

(a) This number is carried forward from last month's report. For the first report only, this number will be zero.
(b,c) The total of line (b) must equal line (c}
(d) This number is reported in the “Current Month” column of Schedule of Receipts and Disbursements (Page MOR-2, Line 5N}

Case 18-13027-t11 Doc 314 Filed 02/20/20 Entered 02/20/20 14:32:06 Page 6 of 48
ATTACHMENT 3
INVENTORY AND FIXED ASSETS REPORT

Name of Debtor: Roman Catholic Church of the Case Number 18-13027-t11
Archdiocese of Santa Fe

Reporting Period beginning January 1, 2020 Period ending January 31, 2020
INVENTORY REPORT

N/A — The Archdiocese of Santa Fe does not have inventory
INVENTORY AGING

N/A — The Archdiocese of Santa Fe does not have inventory
FIXED ASSET REPORT

FIXED ASSETS FAIR MARKET VALUE AT PETITION DATE: $37,590,598 (b)
(Includes Property, Plant and Equipment)

BRIEF DESCRIPTION (First Report Only): The majority of the FMV Fixed Assets include real property
totaling $31,563,556 or 98.8%. Ten properties including the Catholic Center/St. Pius campus and the
iIHM Retreat Center make up approximately $30.3 million of the total real estate, amongst other homes
and land sites. Most of the real estate is recorded at assessed value with only a few properties being
appraised. The remaining 1.2% of fixed assets includes furniture, fixtures and equipment as well as
collectibles in which some items have been appraised.

Fixed Asset Book Value at Beginning of Month S 5,734,379 (a)(b)
MINUS: Depreciation Expense S$ (6,090)

PLUS: New Purchases/Donations S 322,500
$
$

*

PLUS/MINUS: Adjustments or Write-downs
Ending Monthly Balance 6,050,789

*For any adjustments or write-downs, provide explanation and supporting documentation, if applicable.
N/A

BRIEF DESCRIPTION OF FIXED ASSETS PURCHASED OR DISPOSED OF DURING THE REPORTING PERIOD: In
January 2020, a property located at 7700 Lamplighter Ln NE in Albuquerque, NM was gifted to the
Archdiocese of Santa Fe by an estate. A statement of value was conducted for the property and was
valued at $322,500. This was recorded as a fixed asset on the statement of financial position for the
stated value and booked to estate and trust income on the statement of activities. However, this
amount was not reflected on the estate and trust income line item in this January 2020 UST MOR as
there was no cash exchanged.

Case 18-13027-t11 Doc 314 Filed 02/20/20 Entered 02/20/20 14:32:06 Page 7 of 48
(a) This number is carried forward from last month’s report. For the first report only, this number
will be the balance as of the petition date.

(b) Fair Market Value is the amount at which fixed assets could be sold under current economic
conditions. Book Value is the cost of the fixed assets minus accumulated depreciation and other
adjustments.

ATTACHMENT 4A
MONTHLY SUMMARY OF BANK ACTIVITY — OPERATING ACCOUNT

Name of Debtor: Roman Catholic Church of the Case Number 18-13027-t11
Archdiocese of Santa Fe

Reporting Period beginning January 1, 2019 Period ending January 31, 2020

Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank
Activity. If bank accounts other than the three required by the United States Trustee Program are
necessary, permission must be obtained from the United States Trustee prior to opening the accounts.
Additionally, use of less than the three required bank accounts must be approved the United States

Trustee.
NAME OF BANK: Bank of America BRANCH: New Mexico
ACCOUNT NAME: Operating Account ACCOUNT NUMBER: 0021

PURPOSE OF ACCOUNT: Operating

Ending Balance per Bank Statement S 2,268,975

Pius Total Amount of Outstanding Deposits S -
Minus Total Amount of Outstanding Checks and otherdebits $ (241,842) *
Ending Balance per Check Register S 2,027,133 **{a)

*Debit cards are used by: N/A — debit cards are not issued for this account
**1f Closing Balance is negative, provide explanation: N/A — account has positive balance

The following disbursements were paid in Cash (do not include items reported as Petty Cash on

Attachment 4D) ((] Check here if cash disbursements were authorized by United States Trustee):
N/A — no cash disbursements during the reporting period.

Case 18-13027-t11 Doc 314 Filed 02/20/20 Entered 02/20/20 14:32:06 Page 8 of 48
TRANSFERS BETWEEN DEBTOR IN POSSESSION ACCOUNTS
“Total Amount of Outstanding Checks and other debits”, listed above, includes:

Transferred to Operating Reserve Money Market Account -
Transferred to Payroll Account 366,132
Transferred to Cafeteria Account -
Transferred to Property Insurance Reserve Account 249,661

Transferred to Workers Comp Claims Account
Transferred to Workers Comp Self Insurance Account
Transferred to Workers Comp Money Market Account

Wynn yy iY

(a) The total of this line on Attachment 4A, 48, 4C, 4E, 4F, 4G and 4H plus the total of 4D must equal the amount
reported as “Ending Balance” on Schedule of Receipts and Disbursements (Page MOR-2, Line 7).

ATTACHMENTS 5A
CHECK REGISTER — OPERATING ACCOUNT

Name of Debtor: Roman Catholic Church of the Case Number 18-13027-t11
Archdiocese of Santa Fe

Reporting Period beginning January 1, 2020 Period ending January 31, 2020
NAME OF BANK: Bank of America BRANCH: New Mexico
ACCOUNT NAME: Operating Account ACCOUNT NUMBER: 0021

PURPOSE OF ACCOUNT: Operating

Account for all disbursements, including voids, lost checks, stop payments, etc. In the alternative, a
computer-generated check register can be attached to this report, provided all the information
requested below is included.

(See attached — “Check Register — Operating Account”)

ATTACHMENT 4B
MONTHLY SUMMARY OF BANK ACTIVITY — PAYROLL ACCOUNT

Name of Debtor: Roman Catholic Church of the Case Number 18-13027-+11
Archdiocese of Santa Fe

Reporting Period beginning January 1, 2020 Period ending January 31, 2020

Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank
Activity.

NAME OF BANK: Bank of America BRANCH: New Mexico
ACCOUNT NAME: Payroll ACCT ACCOUNT NUMBER: 0860

Case 18-13027-t11 Doc 314 Filed 02/20/20 Entered 02/20/20 14:32:06 Page 9 of 48
PURPOSE OF ACCOUNT: ZBA payroll account

Ending Balance per Bank Statement S-

Plus Total Amount of Outstanding Deposits S-

Minus Total Amount of Outstanding Checks and other debits $- *
Ending Balance per Check Register $- **(a)

*Debit cards must not be issued on this account.
**If Closing Balance is negative, provide explanation: N/A — account has positive balance

The following disbursements were paid in Cash (| Check here if cash disbursements were authorized
by United States Trustee): N/A — no cash disbursements during the reporting period.

The following non-payroll disbursements were made from this account:
N/A-—no non-payroll disbursements were made from this account

(a) The total of this line on Attachment 4A, 4B, 4C, 4E, 4F, 4G and 4H plus the total of 4D must equal the amount
reported as “Ending Balance” on Schedule of Receipts and Disbursements (Page MOR-2, Line 7).

ATTACHMENTS 58
CHECK REGISTER — PAYROLL ACCOUNT

Name of Debtor: Roman Catholic Church of the Case Number 18-13027-t11
Archdiocese of Santa Fe

Reporting Period beginning January 1, 2020 Period ending January 31, 2020
NAME OF BANK: Bank of America BRANCH: New Mexico
ACCOUNT NAME: Payroll ACCT ACCOUNT NUMBER: 0860

PURPOSE OF ACCOUNT: Payroll

Account for all disbursements, including voids, lost checks, stop payments, etc. In the alternative, a
computer-generated check register can be attached to this report, provided all the information
requested below is included.

CHECK
DATE NUMBER PAYEE PURPOSE AMOUNT
N/A - Payroll funds impounded by Paycor who then distributes to employees/tax agencies
via direct deposit

Case 18-13027-t11 Doc 314 Filed 02/20/20 Entered 02/20/20 14:32:06 Page 10 of 48
ATTACHMENT 4C
MONTHLY SUMMARY OF BANK ACTIVITY — TAX ACCOUNT

Name of Debtor: Roman Catholic Church of the Case Number 18-13027-t11
Archdiocese of Santa Fe

Reporting Period beginning January 1, 2020 Period ending January 31, 2020

 

The Archdiocese of Santa Fe does not have a tax account. Payroll is processed by a 3 part processor,
Paycor, and all payroll related funds (payroll wages, payroll taxes, withholding, etc.) are impounded by
Paycor from the Payroll Account the following day after payroll has been processed through the Paycor
system. Paycor also files all federal and state related tax returns on behalf of the Archdiocese of Santa
Fe by the required filing dates.

ATTACHMENTS 5C
CHECK REGISTER — TAX ACCOUNT

Name of Debtor: Roman Catholic Church of the Case Number 18-13027-t11
Archdiocese of Santa Fe

Reporting Period beginning January 1, 2020 Period ending January 31, 2020

See explanation above regarding tax account.

 

Case 18-13027-t11 Doc 314 Filed 02/20/20 Entered 02/20/20 14:32:06 Page 11 of 48
ATTACHMENT 4D
INVESTMENT ACCOUNTS AND PETTY CASH REPORT

INVESTMENT ACCOUNTS

Each savings and investment account, i.e. certificates of deposits, money market accounts, stocks and
bonds, etc., should be listed separately. Attach copies of account statements.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Type of Negotiable Instrument Face Value | Purchase Price Date of Purchase Current Market Value
Money Market Account § 4 |N/A- Cash N/A- Cash $ 4
Money Market Account - Operating § 24,944 IN/A- Cash N/A- Cash § 24,944
Money Market Account - Self Insured § 630,682 |N/A - Cash N/A- Cash $ 630,682
Municipal Bonds - Operating $ 100,000) 106,377 |Various-See Statement | $ 100,757
Corporate Fixed Income - Operating § 1,505,0001$ 1,584,216 {Various - See Statement § 1,526,122
Certificates of Deposits - Operating $ 150,000} 152,011 |Various-See Statement | $ 154,279
Merrill Lynch Money Market Account -

Operating § 21,584 IN/A- Cash N/A - Cash $ 21,584
Merrill tynch Certificates of Deposits -
Operating § 4,781,000} $ 4,781,000 |Aprii 2019 § 4,805, 288
Stocks - Operating 5 9,629 | § 3,513 |Various-See Statement | $ 9,629
Corporate Fixed Income - Self Insured §  345,0001$ 368,977 |Various - See Statement $ 349,571
Government Securities - Self Insured § 25,000} $ 25,096 iVarious- See Statement | $ 2,925
Certificates of Deposits - Self insured $ 180,000} $ 181,704 |Various-See Statement | $ 182,686
Certificates of Deposit - Workers Comp § 1,079,000} $ 1,079,000 | March 2015 § 1,084,855
Stock - Catholic Umbrella Pool § 580,7591$ 580,759 jJuly 1, 1987 $ 580,759
Varied Portfolio Managed by Catholic
Foundation § 4,601,5121$ 4,601,512 }1990's and 2004 $ 4,872,199
Varied Portfolio Managed by Catholic
Extension Society § 305,363! $ 305,363 jJanuary 2018 $ 305,363
TOTAL $ 14,648,646 |(a)
PETTY CASH REPORT
The following Petty Cash Drawers/Accounts are maintained:

(Column 2) (Column 3) (Column 4)

 

Maximum Amount of
Amountof | Petty Cash on
Cash in Hand At End of Difference between

 

 

 

 

 

 

 

 

 

 

 

Location of Box/Account Drawer/Acct. Month (Column 2) and (Column 3)
Finance Office - Catholic Center S 400 | $ 400 | $ -
Archbishop's Home - Albuquerque S 500] $ 50015 -
IHM Retreat Center Office - Santa Fe S 700 | $ 700 | $ -
Plant Operations Office - CatholicCenter | $ 800 | S 800 | 5 -
Madonna Retreat Center - CatholicCenter | $ 200 | $ 200 | $ -
TOTAL $ 2,600 {(b)

 

Case 18-13027-t11 Doc 314 Filed 02/20/20 Entered 02/20/20 14:32:06 Page 12 of 48
For any Petty Cash Disbursements over $100 per transaction, attach copies of receipts. if there are not
receipts, provide an explanation: N/A — There were no petty cash disbursements over $100 per
transaction in this reporting period.

TOTAL INVESTMENT ACCOUNTS AND PETTY CASH (a+b) $ 14,651,246 (c)

(c)_ The total of this line on Attachment 4A, 4B, 4C, 4E, 4F, 4G and 4H plus the total of 4D must equal the amount
reported as “Ending Balance” on Schedule of Receipts and Disbursements (Page MOR-2, Line 7).

ATTACHMENT 4E
MONTHLY SUMMARY OF BANK ACTIVITY — CAFETERIA ACCOUNT

Name of Debtor: Roman Catholic Church of the Case Number 18-13027-t11
Archdiocese of Santa Fe

Reporting Period beginning January 1, 2020 Period ending January 31, 2020

Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank
Activity.

NAME OF BANK: Bank of America BRANCH: New Mexico
ACCOUNT NAME: Cafeteria Fund ACCOUNT NUMBER: 3937
PURPOSE OF ACCOUNT: To cover expenses incurred by employees through their cafeteria benefit plan

Ending Balance per Bank Statement $7,625

Plus Total Amount of Outstanding Deposits S -

Minus Total Amount of Outstanding Checks and otherdebits $ - *
Ending Balance per Check Register $7,625 **(a)

 

 

*Debit cards must not be issued on this account.
**If Closing Balance is negative, provide explanation: N/A — account has positive balance

The following disbursements were paid in Cash (1 Check here if cash disbursements were authorized
by United States Trustee): N/A ~ no cash disbursements during the reporting period.

The following non-cafeteria disbursements were made from this account:
N/A —no non-cafeteria disbursements were made from this account

(a) The total of this line on Attachment 4A, 4B, 4C, 4E, 4F, 4G and 4H plus the total of 4D must equal the amount
reported as “Ending Balance” on Schedule of Receipts and Disbursements (Page MOR-2, Line 7).

Case 18-13027-t11 Doc 314 Filed 02/20/20 Entered 02/20/20 14:32:06 Page 13 of 48
ATTACHMENTS 5E
CHECK REGISTER — CAFETERIA ACCOUNT

 

Name of Debtor: Roman Catholic Church of the Case Number 18-13027-t11
Archdiocese of Santa Fe

Reporting Period beginning January 1, 2020 Period ending January 31, 2020
NAME OF BANK: Bank of America BRANCH: New Mexico
ACCOUNT NAME: Cafeteria Fund ACCOUNT NUMBER: 3937

PURPOSE OF ACCOUNT: To cover expenses incurred by employees through their cafeteria benefit plan

Account for all disbursements, including voids, lost checks, stop payments, etc. In the alternative, a
computer-generated check register can be attached to this report, provided all the information
requested below is included.

CHECK
DATE NUMBER PURPOSE AMOUNT
1/6/2020 3542 Cafeteria Contribution | S$ 112.60
1/6/ 354 Cafeteria Contribution | $ 326.00
1/6/ Cafeteria Contribution | $1,277.82

1/6/ 3545 Cafeteria Contribution | $ 426.55
1/21/ Cafeteria Contribution | S 200.00
1/21/ 3547 Cafeteria Contribution | $ 184.20

TOTAL $2,527.17

 

*individual Names Redacted

Case 18-13027-t11 Doc 314 Filed 02/20/20 Entered 02/20/20 14:32:06 Page 14 of 48
ATTACHMENT 4F
MONTHLY SUMMARY OF BANK ACTIVITY — WORKERS COMP SELF INSURANCE RESERVE ACCOUNT

Name of Debtor: Roman Catholic Church of the Case Number 18-13027-t11
Archdiocese of Santa Fe

Reporting Period beginning January 1, 2020 Period ending January 31, 2020

Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank
Activity.

NAME OF BANK: Bank of America BRANCH: New Mexico
ACCOUNT NAME: Self Insurance Reserve ACCOUNT NUMBER: 6317
PURPOSE OF ACCOUNT: Cash reserves for the purpose of self-insuring workers compensation claims

Ending Balance per Bank Statement $681,370

Plus Total Amount of Outstanding Deposits S -
Minus Total Amount of Outstanding Checks and other debits $ - *
Ending Balance per Check Register $681,370 **{a)

*Debit cards must not be issued on this account.
*#1f Closing Balance is negative, provide explanation: N/A — account has positive balance

The following disbursements were paid in Cash (LI check here if cash disbursements were authorized
by United States Trustee): N/A — no cash disbursements during the reporting period.

TRANSFERS BETWEEN DEBTOR IN POSSESSION ACCOUNTS
“Total Amount of Outstanding Checks and other debits”, listed above, includes:

Transferred to Operating Account 5 289,730
Transferred to Operating Reserve Money Market Account

Transferred to Payroll Account

Transferred to Property Insurance Reserve Account
Transferred to Workers Comp Claims Account

$

$
Transferred to Cafeteria Account $ -

$

$
Transferred to Workers Comp Money Market Account S

(a) The total of this line on Attachment 4A, 4B, 4C, 4E, 4F, 4G and 4H plus the total of 4D must equal the amount
reported as “Ending Balance” on Schedule of Receipts and Disbursements (Page MOR-2, Line 7).

Case 18-13027-t11 Doc 314 Filed 02/20/20 Entered 02/20/20 14:32:06 Page 15 of 48
ATTACHMENTS 5F
CHECK REGISTER — WORKERS COMP SELF INSURANCE RESERVE ACCOUNT

Name of Debtor: Roman Catholic Church of the Case Number 18-13027-t11
Archdiocese of Santa Fe

Reporting Period beginning January 1, 2020 Period ending January 31, 2020
NAME OF BANK: Bank of America BRANCH: New Mexico
ACCOUNT NAME: Self insurance Reserve ACCOUNT NUMBER: 6317

PURPOSE OF ACCOUNT: Cash reserves for the purpose of self-insuring workers compensation claims

Account for all disbursements, including voids, lost checks, stop payments, etc. In the alternative, a
computer-generated check register can be attached to this report, provided all the information
requested below is included.

CHECK
DATE NUMBER PAYEE PURPOSE AMOUNT
No checks issued this reporting period

Case 18-13027-t11 Doc 314 Filed 02/20/20 Entered 02/20/20 14:32:06 Page 16 of 48
ATTACHMENT 4G
MONTHLY SUMMARY OF BANK ACTIVITY — PROPERTY INSURANCE RESERVE ACCOUNT

Name of Debtor: Roman Catholic Church of the Case Number 18-13027-t11
Archdiocese of Santa Fe

Reporting Period beginning January 1, 2020 Period ending January 31, 2020

Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank
Activity.

NAME OF BANK: Bank of America BRANCH: New Mexico
ACCOUNT NAME: Property insurance Cash Reserve ACCOUNT NUMBER: 0078
PURPOSE OF ACCOUNT: Cash reserves for the purpose of covering property insurance premiums

Ending Balance per Bank Statement S 686,954

Plus Total Amount of Outstanding Deposits S -

Minus Total Amount of Outstanding Checks and otherdebits $ - *
Ending Balance per Check Register $686,954 **{a)

*Debit cards must not be issued on this account.
**If Closing Balance is negative, provide explanation: N/A — account has positive balance

The following disbursements were paid in Cash (C] Check here if cash disbursements were authorized
by United States Trustee): N/A~ no cash disbursements during the reporting period.

TRANSFERS BETWEEN DEBTOR IN POSSESSION ACCOUNTS
“Total Amount of Outstanding Checks and other debits”, listed above, includes:

Transferred to Operating Account $166,405
Transferred to Operating Reserve Money Market Account S -
Transferred to Payroll Account iS -
Transferred to Cafeteria Account S -
Transferred to Workers Comp Self insurance Account S 32,095
Transferred to Workers Comp Claims Account S -
Transferred to Workers Comp Money Market Account S$ -

(a) . The total of this line on Attachment 4A, 4B, 4C, 4E, 4F, 4G and 4H plus the total of 4D must equal the amount
reported as “Ending Balance” on Schedule of Receipts and Disbursements (Page MOR-2, Line 7}.

Case 18-13027-t11 Doc 314 Filed 02/20/20 Entered 02/20/20 14:32:06 Page 17 of 48
ATTACHMENTS 5G
CHECK REGISTER — PROPERTY INSURANCE RESERVE ACCOUNT

Name of Debtor: Roman Catholic Church of the Case Number 18-13027-t11
Archdiocese of Santa Fe

Reporting Period beginning January 1, 2020 Period ending January 31, 2020
NAME OF BANK: Bank of America BRANCH: New Mexico
ACCOUNT NAME: Property insurance Cash Reserve ACCOUNT NUMBER: 0078

PURPOSE OF ACCOUNT: Cash reserves for the purpose of covering property insurance premiums

Account for all disbursements, including voids, lost checks, stop payments, etc. In the alternative, a
computer-generated check register can be attached to this report, provided all the information
requested below is included.

CHECK

DATE NUMBER PAYEE PURPOSE AMOUNT
No checks issued this reporting period

Case 18-13027-t11 Doc 314 Filed 02/20/20 Entered 02/20/20 14:32:06 Page 18 of 48
ATTACHMENT 4H
MONTHLY SUMMARY OF BANK ACTIVITY — WORKERS COMP CLAIMS ACCOUNT

Name of Debtor: Roman Catholic Church of the Case Number 18-13027-t11
Archdiocese of Santa Fe

Reporting Period beginning January 1, 2020 Period ending January 31, 2020

Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank

Activity.
NAME OF BANK: Bank of America BRANCH: New Mexico
ACCOUNT NAME: Workers Compensation Claims Account ACCOUNT NUMBER: 5601

PURPOSE OF ACCOUNT: To pay claims through the workers compensation self-insurance program

 

Ending Balance per Bank Statement S 5,195

Plus Total Amount of Outstanding Deposits S -
Minus Total Amount of Outstanding Checks and other debits S (3,117) *
Ending Balance per Check Register S 2,078 **(a)

 

 

*Debit cards must not be issued on this account.
**If Closing Balance is negative, provide explanation: N/A

The following disbursements were paid in Cash (L] check here if cash disbursements were authorized
by United States Trustee): N/A — no cash disbursements during the reporting period.

TRANSFERS BETWEEN DEBTOR IN POSSESSION ACCOUNTS
“Total Amount of Outstanding Checks and other debits”, listed above, includes:

Transferred to Operating Account

Transferred to Operating Reserve Money Market Account
Transferred to Payroll Account

Transferred to Cafeteria Account

Transferred to Property insurance Reserve Account
Transferred to Workers Comp Self Insurance Account
Transferred to Workers Comp Money Market Account

wu HY HN Hn
1

(a) The total of this line on Attachment 4A, 4B, 4C, 4E, 4F, 4G and 4H plus the tota! of 4D must equal the amount
reported as “Ending Balance” on Schedule of Receipts and Disbursements (Page MOR-2, Line 7).

Case 18-13027-t11 Doc 314 Filed 02/20/20 Entered 02/20/20 14:32:06 Page 19 of 48
ATTACHMENTS 5H
CHECK REGISTER - WORKERS COMP CLAIMS ACCOUNT

Name of Debtor: Roman Catholic Church of the Case Number 18-13027-t11
Archdiocese of Santa Fe

Reporting Period beginning January 1, 2020 Period ending January 31, 2020
NAME OF BANK: Bank of America BRANCH: New Mexico
ACCOUNT NAME: Workers Compensation Claims Account ACCOUNT NUMBER: 5601

PURPOSE OF ACCOUNT: To pay claims through the workers compensation self-insurance program
Account for all disbursements, including voids, Jost checks, stop payments, etc. In the alternative, a
computer-generated check register can be attached to this report, provided all the information
requested below is included.

(See Attached — “Check Register - Workers Comp Claims Account”)

ATTACHMENT 6
MONTHLY TAX REPORT

Name of Debtor: Roman Catholic Church of the Case Number 18-13027-t11
Archdiocese of Santa Fe

Reporting Period beginning January 1, 2020 Period ending January 31, 2020
TAXES OWED AND DUE

Report all unpaid post-petition taxes including Federal and State withholding FICA, State sales tax,
property tax, unemployment tax, State workmen’s compensation, etc.

Date Payment Date Last Tax Tax Return

Name of Taxing Authority Due Description Amount Return Filed Period
N/A - No taxes owed during the reporting period

Case 18-13027-t11 Doc 314 Filed 02/20/20 Entered 02/20/20 14:32:06 Page 20 of 48
ATTACHMENT 7
SUMMARY OF OFFICER OR OWNER COMPENSATION

SUMMARY of PERSONNEL AND INSURANCE COVERAGES

Name of Debtor: Roman Catholic Church of the Case Number 18-13027-t11
Archdiocese of Santa Fe

Reporting Period beginning January 1, 2020 Period ending January 31, 2020

Report all forms of compensation received by or paid on behalf of the Officer or Owner during the
month. Include car allowances, payments to retirement plans, loan repayments, payments of
Officer/Owner’s personal expenses, insurance premium payments, etc. Do not include reimbursement
for business expenses Officer or Owner incurred and for which detailed receipts are maintained in the
accounting records.

 

 

 

 

Name of Officer or Owner Title Payment Description Amount Paid
Archbishop John C. Wester President Salary S 2,558
PERSONNEL REPORT
Full Time Part Time
Number of employees at beginning of period 69 14
Number hired during the period 0 0
Number terminated or resigned during period 0 -1
Number of employees on payroll at end of period 69 13

 

 

Case 18-13027-t11 Doc 314 Filed 02/20/20 Entered 02/20/20 14:32:06 Page 21 of 48
CONFIRMATION OF INSURANCE

List all policies of insurance in effect, including but not limited to workers’ compensation, liability, fire,
theft, comprehensive, vehicle, health and life. For the first report, attach a copy of the declaration sheet
for each type of insurance. For subsequent reports, attach a certificate of insurance for any policy in

which a change occurs during the month (new carrier, increased policy limits, renewal, etc.).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Agent and/or Carrier Phone Number} —_ Policy Number Coverage Type Expiration Date | Date Premium Due
566XB0825; 566XB7078;
566XC0841; S99MA0035;
589JA0475; 589XA0780;
St. Paul Travelers 800.252.4633 5B9XA3328; SBXAS572 Liability No expiraton date {N/A-No Premium
583XA4754; 1403778;
140-4000; 140-5084;
140-6870; 57710682;
STIJA6454
Continental Ins, Co. 410.540.9999 GAC123191 Liability No expiraton date jN/A-No Premium
Great American Ins. Co. 800.545.4269  /X04332366; XO1182089; | Liability No expiraton date |N/A-No Premium
Arrowpoint Capital 866.236.7750 neuen vas Liability No expiraton date iN/A~- No Premium
USS. Fire Ins. Co. 800.690.5520  {ML192903; DCL732760 | Liability No expiraton date {N/A - No Premium
Catholic Mutual 800.228.6108 {8536 Property; Liability {July 1, 2019 Monthly
Safety National 888.995.5300 _|AGC4058886 Excess Workers Comp July 1, 2019 Monthly
CMG. Agency Inc. 800.228.6108 |0321005-09-116806 {Auto July 1, 2019 Monthly
NAS Insurance Services 888.627.8995 507180 Cyber Security july 1, 2019 Monthly

 

The following lapse in insurance coverage occurred this month:

 

N/A - No lapse in insurance coverage during the reporting period

WH Check here if U.S. Trustee has been listed as Certificate Holder for all insurance policies.

Case 18-13027-t11 Doc 314 Filed 02/20/20 Entered 02/20/20 14:32:06 Page 22 of 48

 
ATTACHMENT 8
SIGNIFICANT DEVELOPMENTS DURING REPORTING PERIOD

Information to be provided on this page, includes, but is not limited to: (1) financial transactions that are
not reported on this report, such as the sale of real estate (attach closing statement); (2) non-financial
transactions, such as the substitution of assets or collateral; (3) modifications to loan agreements; (4)
change in senior management, etc. Attach any relevant documents.

The ending fund balance recorded on line 7 of the Schedule of Receipts and Disbursements includes
amounts held for others. ASF manages a self-insurance fund for the workers compensation program
which covers all workers comp related claims throughout the Archdiocese of Santa Fe including parishes,
schools and other catholic related entities. There is a combination of cash, money market and
investment accounts used to fund this program. The percentage allocated as funds held for others for
these particular self-insurance asset accounts is approximately 95%.

ASF also manages a reserve cash account for property insurance in which related catholic entities
participate (i.e. parishes, schools and other catholic organizations within the Archdiocese of Santa Fe).
Catholic Mutual insurance Group assesses all participant properties and generates a premium billing
which is forwarded to ASF to pay. Premiums are paid on a monthly basis by ASF to Catholic Mutua!
Group and in turn ASF invoices the parishes, schools, etc. for reimbursement of their portion of the
premiums paid. The percentage allocated as funds held for others for this particular cash account is
approximately 94.6%.

ASF also owns shares in the Catholic Umbrella Pool which helps to cover particular liability claims within
the Archdiocese of Santa Fe. All participants include ASF, parishes, schools and other catholic related
organizations within the Archdiocese of Santa Fe. The percentage allocated as funds held for other for
this asset is approximately 97.2%.

The following table outlines each account as well as the amount allocated to ASF and those funds held

for others.

     
     

 

Cash - w/c self insurance 681,370 $ 37,453 $ 643,917
Cash - Prop insurance Reserve 686,954 37,175 649,779
Cash - w/c self insurance claims acct 2,078 114 1,964
Money Market - w/c self insurance 630,682 34,667 596,015
Investment - Catholic Umbrella Pool 580,759 16,136 564,623
Morgan Stanley Municipal Bonds - Self Insurance - - -
Morgan Stanley Corporate Fixed Income - Self Insurance 349,571 19,215 330,356
Morgan Stanley Government Securities - Self Insurance 2,925 161 2,764
Morgan Stanley Certificates of Deposit - Self Insurance 182,686 10,042 172,644
Bank of America Certificate of Deposit - Self Insurance 1,084,855 59,631 1,025,224

TOTAL $ 4,201,880 $ 214,593 $ 3,987,286

 

Case 18-13027-t11 Doc 314 Filed 02/20/20 Entered 02/20/20 14:32:06 Page 23 of 48
For receivables in the “Over 90 Days” category, it is noted that of the $558,945 total outstanding
balance, $481,800 (or ~86.20%) is attributable to property insurance invoices due to ASF. There is an
agreement between ASF, the parishes, and other catholic related entities who participate in this
program to pay the total amount over a 12-month period. For the property insurance invoices, ASF
invoices these premiums at the beginning of January and each entity has until June 30 to pay the entire
balance due. The majority of parishes pay on a monthly basis and generally pay by June 30. ASF pays all
premiums to Catholic Mutual on a monthly basis.

We anticipate filing a Plan of Reorganization and Disclosure Statement within the next 12 months.

Case 18-13027-t11 Doc 314 Filed 02/20/20 Entered 02/20/20 14:32:06 Page 24 of 48
ADDITIONAL ATTACHMENTS

“INCOME DETAIL” — in reference to the Schedule of Receipts and Disbursements; A. Cash Sales:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CURRENT CUMULATIVE

Income Detail MONTH _|PETITION TO DATE

Parish Assessments § 407,904] $ 4,488,285
Annual Catholic Appeal Contributions 226,158 3,169,992
Contributions from Fundraising and Programs 24,378 571,208
Designated Fund Income 10,243 462,027
interest and Dividend Income 11,977 180,941
Realized Unrealized Gain (Loss) on Investments 3,507 112,287
Catholic Foundation Net Investment Activity (21,479) 543,561
Catholic Extension Society Net investment Activity 74,323 101,048
Catholic Health Initiatives Investment income (11,555) 78,062
Gain (Loss) on Sale of Assets - {20,000)
Estate and Trust Income - 2,000
Rental Income 30,559 279,662
Madonna Retreat Center 8,855 176,861
immaculate Heart of Mary Retreat Center 18,308 453,608
Shared Accounting Service Fee 700 12,250
Tribunal! Fees 2,000 23,795
Parish/School Accounting Service Fees - 46,895
People of God Newspaper 3,700 27,511
Communications/TV Mass 1,040 11,733
Mass Stipends 14,417 203,190
Vocations Second Collection 3,742 129,511
Vocations Special Appeal 2,086 27,604
Deacon Formation Fees - 89,650
Museum Admission Fee 183 881
Audit Fees 2,500 88,500
Cemetery Management Fee 2,917 43,754
Miscellaneous Income 95 24,142
Total Income| $ 816,557 | $ 11,328,957

 

 

 

Case 18-13027-t11 Doc 314 Filed 02/20/20 Entered 02/20/20 14:32:06 Page 25 of 48

 
“BALANCE SHEET AND INCOME STATEMENT” — in reference to the Schedule of Receipts and
Disbursements; Detail of Other Receipts and Other Disbursements:

Archdiocese of Santa Fe
Balance Sheet
For the periods ending,

Current Assets
Cash and cash equivalents
Annual Catholic Appeal receivable
Receivables from parishes and others,
current, net

Prepaid expenses, deposits and other
assets

Other Assets
Total Current Assets
Long Term Assets

Investments

Receivables, less current maturities,
net

Land, buildings and equipment, net
Total Long Term Assets
Total Assets

Current Liabilities
Contributions payable
Accounts payable and accrued

expenses

Funds held for church-reiated
organizations
Accrual for estimated claims
Accrued workers compensation
insurance claims
Other Liabilities
Total Current Liabilities
Long Term Liabilities
General insurance program liabilities
Total Long Term Liabilities
Total Liabilities
Net Assets
Total Liabilities and Net Assets

Case 18-13027-t11 Doc 314

January 31,

2020

3,407,730
2,984,900
1,121,791

562,354

314,452
8,391,227

14,656,636
31,272

6,050,789
20,738,697
29,129,925

62,103
1,531,240

762,764

5,202,752
132,968

76,289
7,768,115

5,191,238
5,191,238
12,959,354
16,170,571
29,129,925

Filed 02/20/20 Entered 02/20/20 14:32:06 Page 26 of 48

June 30,
2019

2,981,017
3,251,058
774,363

496

240,400
7,247,334

13,942,182
37,934

5,772,459
19,752,574
26,999, 908

62,103
801,854

192,350

5,228,741
146,113

296,234
6,727,395

3,549,800

3,549,800
10,277,195
16,722,713
26,999,908
Archdiocese of Santa Fe
Income Statement
For the periods ending,

Unrestricted Operating Revenues

Parish assessments
Interest and dividend income
Other contributions
Immaculate Heart of Mary Retreat Center
Net realized and unrealized gain (loss) on investments
Gain (loss) on sale of assets
Newspaper (People of God)
Second collection vocations
Mass stipends
Madonna Retreat House
Other
Total unrestricted operating revenues

Unrestricted Operating Expenses

Religious salaries

Lay salaries

Lay retirement

Payroll taxes

Personal leave sellback
Employee medical insurance
Food and housing allowance
Priest auto allowance
Professional services
Bankruptcy expense

Travel expense

Postage

Copy/Print expense

Insurance expense

Utility expense

Telephone expense

Auto repairs and maintenance
Building repairs and maintenance
Property tax expense
Maintenance contracts
Rental/lease expense
Computer expense

Supplies expense
Food/Beverage expense
Book/Subscription expense
Dues/Membership fees
Conference/Seminar expense
Small furniture and equipment
Department grant expense
Archdiocesan/Other subsidies
Special programs expense

TV mass expense

Forgiveness of debt

Grant and donor funded services
Designated fund expenses
Depreciation expense

Other

Total unrestricted operating expenses

 

January 31, June 30,
2020 2019
S$ 2,208,976 $3,781,956
80,557 142,863
250,984 436,452
366,493 561,986
(26,173) (23,118)
- 1,712,402
69,142 156,506
122,226 125,734
101,473 181,904
117,022 136,437
626,985 536,666
3,917,685 7,749,788
123,538 185,710
2,205,888 3,549,752
102,235 160, 708
164,984 272,022
- 100, 716
328,837 645,669
22,564 36,175
39,670 59,404
398,032 823,105
1,011,069 1,037,510
20,579 82,882
22,761 24,412
19,249 33,235
640,923 111,759
129,266 257,306
32,102 54,059
39,912 72,668
37,036 152,535
16,709 14,521
6,138 18,903
29,037 46,862
8,495 16,630
11,557 28,032
25,474 68,259
13,169 58,521
35,568 61,444
2,184 20,422
27,950 39,981
- 49,000
545,241 1,317,872
99,934 168,893
11,084 115,170
- 14,276
679,771 914,292
279,043 396,027
44,170 97,683
(12,232) 171,542
7,161,938 11,277,955

Case 18-13027-t11 Doc 314 Filed 02/20/20 Entered 02/20/20 14:32:06 Page 27 of 48
Net assets released from restrictions
Satisfaction of donor purpose and time restrictions
Expiration of Annual Catholic Appeal time restrictions

Total Net assets released from restrictions

Unrestricted operating revenues less unrestricted operating expenses

Other Unrestricted Revenues (Expenses)
Claims expense, net

Total other unrestricted revenues (expenses)
Change in unrestricted net assets

Temporarily Restricted Revenues (Expenses)
Annual Catholic Appeal contributions
Contributions from fundraising and programs
Change in investments held by the Catholic Foundation
Change in investment held by Catholic Extension Society
Net assets released from restrictions
Satisfaction of donor purpose and time restrictions
Expiration of Annual Catholic Appeal time restrictions

Change in temporarily restricted net assets

Permanently Restricted Revenues (Expenses)
Change in investment held by Catholic Foundation
Change in investment held by Catholic Extension Society

Change in permanently restricted net assets

Total change in net assets

 

 

 

 

 

 

 

 

 

 

679,771 914,292
1,543,106 2,680,376
2,222,877 3,594,668
(1,021,376) 66,501

(2,414) -
(2,414) -
(1,023,790) 66,501
1,543,106 2,777,020
528,014 849,492
234,093 189,109
8,850 4,973
(679,771) (914,292)
(1,543,106) (2,680,376)
91,186 225,927

- 1,705

75,886 4,731
75,886 6,435

$§ (856,718) $ 298,863

 

Case 18-13027-t11 Doc 314 Filed 02/20/20 Entered 02/20/20 14:32:06 Page 28 of 48
“OVER 90 DAYS” Listing — in reference to Attachment 1 Monthly Accounts Receivable Reconciliation
and Aging Schedule:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Receivable Balance
Customer Date Due Status
1/30/2015 100.00| Write-off in next
two years
3/2/2015 212.75] Write-off in next
two years
3/30/2015 212.75|Write-off in next
two years
5/30/2013 100.00| Write-off in next
two years
8/30/2013 458.00| Write-off in next
two years
FaithWorks 12/30/2016 355.00|In collection
FaithWorks 1/30/2017 355.00] In collection
5/30/2015 285.00] Write-off in next
two years
6/30/2015 285.00] Write-off in next
two years
Society of St. Vincent de Paul 6/30/2019 10.00} In collection
2/11/2018 840.001 In collection
2/11/2018 840.00] In collection
2/18/2017 840.00] In collection
Queen of Heaven 8/30/2019 1,266. 21| Parish receivable +
collectible
Queen of Heaven School 10/30/2019 75.00] Parish receivable -
collectible
5/30/2013 55.00] Write-off in next
two years
6/30/2013 450.00| Write-off in next
two years
6/30/2013 375.00| Write-off in next
two years
Sacred Heart - Albuquerque 9/14/2019 9,051.38] Parish receivable +
collectible
St. Anne - Albuquerque 9/14/2019 22,549.37] Parish receivable +
collectible
6/30/2013 425.00| Write-off in next
two years
11/30/2013 450.00] Write-off in next
two years
1/30/2014 415.00] Write-off in next
two years
3/30/2014 400.00| Write-off in next
two years
4/30/2014 318.75] Write-off in next
two years
5/30/2014 355.00] Write-off in next
two years
6/30/2014 85.00] Write-off in next
two years
9/30/2014 450.00| Write-off in next
two years
10/30/2014 425.00] Write-off in next
two years
12/30/2014 25.00] Write-off in next
two years

 

 

 

 

 

*individual Names Redacted

Case 18-13027-t11 Doc 314 Filed 02/20/20 Entered 02/20/20 14:32:06 Page 29 of 48
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1/30/2015 425.00] Write-off in next
two years
1/30/2015 189.50|Write-off in next
two years
3/30/2015 425.00] Write-off in next
two years
3/30/2015 425.00] Write-off in next
two years
4/30/2015 425.00|Write-off in next
two years
4/30/2015 425.00|Write-off in next
two years
3/28/2018 200.00! Tn collection
5/30/2015 400.00] Write-off in next
two years
5/30/2015 375.00] Write-off in next
two years
5/30/2015 350.00] Write-off in next
two years
5/30/2015 425.00| Write-off in next
two years
6/30/2015 300.00] Write-off in next
two years
7/30/2015 425.00] Write-off in next
two years
7/30/2015 450.00] Write-off in next
two years
8/30/2015 425.00|Write-off in next
two years
11/30/2015 450.00] Write-off in next
two years
Fun Catholic Travel 12/30/2016 170.00] In collection
Fun Catholic Travel 5/30/2018 408.25] In collection
Fun Catholic Travel 6/30/2018 408.25} In collection
6/30/2016 125.00 In collection
3/2/2017 75.00] In collection
3/30/2017 150.00] In collection
9/30/2018 355.00] In collection
5/30/2017 35.00] In collection
6/30/2017 25.00] In collection
7/30/2017 50.001 In collection
7/30/2017 50.00] Tn collection
7/30/2017 125.00] In collection
9/30/2017 150.00] Tn collection
9/30/2017 5.001 In collection

 

 

 

 

 

*individual Names Redacted

Case 18-13027-t11 Doc 314 Filed 02/20/20 Entered 02/20/20 14:32:06 Page 30 of 48
10/30/2017 150.00] In collection

3/2/2018 125.00] In collection

3/28/2018 200.00] In collection

3/28/2018 200.00] In collection

3/28/2018 200.00) In collection

3/28/2018 200.001 In collection

3/28/2018 200.00] In collection

3/28/2018 200.00] In collection

3/28/2018 200.00] In collection

3/28/2018 200.001] In collection

3/30/2018 5.00] In collection

4/25/2018 150.00] In collection

Mariach Extravaganza (Fiesta de Santa Fe) 7/30/2018 753.251 1n collection
Mariach Extravaganza (Fiesta de Santa Fe) 7/30/2019 753.251 In collection
7/30/2018 150.00} In collection

7/30/2018 264.411] In collection

9/30/2018 664.411 In collection

Project Defending Life-Franciscan Friars of Renewal 3/2/2019 5.00) In collection
9/30/2018 150.00] In collection
10/30/2018 100.00] In collection
3/30/2019 25.00) In collection
St. Thomas Aquinas University Parish 9/14/2019 6,448.

collectible
6/30/201 644.25 1In collection
7/30/201 644.25] In collection
7/30/201 100.00] Tn collection
9/30/201 150.00} In collection
9/30/201 125.00] In collection
9/30/201 895.00] In collection
10/30/201 125.00} In collection

Santo Nino Regional Catholic School 10/30/201 4.8 |
collectible

 

*Individual Names Redacted

Case 18-13027-t11 Doc 314 Filed 02/20/20 Entered 02/20/20 14:32:06 Page 31 of 48
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Santo Nino Regional Catholic School 8/30/2018 86.47 | Parish receivable +
collectible

Santo Nino Regional Catholic School 9/30/2018 86.47| Parish receivable +
collectible

Shrine of St Bernadette 9/14/2019 16,878.00] Parish recetvable 4
collectible

Catholic Charities - Albq 7/30/2019 5.00 | Receivable - collectible

Catholic Charities - Aibq 8/30/2019 5.00 | Receivable ~ coltectibte

Catholic Charities - Albq 4/30/2019 10.00 | Receivable - collectible

Catholic Charities - Albq 6/30/2019 10.00 | Receivable - collectible

Catholic Charities - Ailbq 9/30/2019 25.00 | Receivable ~ collectible

Catholic Charities - Albq 9/14/2019 21,177.44 | Receivable - collectible

St. Charles Borromeo 1/30/2019 597.00| Parish receivable -
collectible

St. Charles Borromeo 9/14/2019 18,476. 27 |Parish receivable +
collectible

Catholic Cemetery Assocation - Administration 8/30/2019 0.29] In collection

Catholic Cemetery Assocation - Administration 4/30/2019 0.791 In collection

St. Edwin 9/14/2019 2,478.25] Parish receivable 4
collectible

BUSINESS OFFICE/St. Francis Xavier - Albuquerque 9/14/2019 8, 193.80] Parish receivable 7
collectible

Shrine of the Little Flower/St. Therese of the Infant J 9/14/2019 12,286.51) Parish receivable 4
collectible

San Felipe De Neri School 3/2/2019 5.00] Parish receivable 4
collectible

San Felipe De Neri Schoo! 10/30/2019 77.65 | Parish receivable +
collectible

San Ignacio 9/14/2019 6,431.70] Parish receivable 4
collectible

San Jose - Albuquerque 7/31/2018 870.00] Parish receivable -
collectible

San Jose - Albuquerque 9/14/2019 23,577.58] Parish receivable +
collectible

San Jose - Anton Chico 9/14/2019 6,954.00] Parish receivable 4
collectible

Our Lady of Belen 8/30/2017 102.69] Parish receivable -
collectible

Our Lady of Belen 4/30/2016 2,600.00] Parish receivable +
collectible

Silver Owl 1/30/2018 100.00] In collection

St. Patrick - Chama 5/30/2016 142.00]Parish recewable
collectible

St. Patrick - Chama 8/30/2015 688.00} Parish receivable 4
collectible

St. Patrick - Chama 7/31/2018 3,125.07 | Parish receivable +
collectible

St. Patrick - Chama 8/30/2016 7,623.67 |Parish receivable +
collectible

St. Patrick - Charna 8/30/2017 9,254.70) Parish receivable +
collectible

 

 

 

 

 

 

*Individual Names Redacted

Case 18-13027-t11 Doc 314 Filed 02/20/20 Entered 02/20/20 14:32:06 Page 32 of 48
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Salazar & Sons Mortuary 5/30/2013 355.00] Write-off in next
two years
Holy Family - Chirayo 9/14/2019 5,346.39] Parish receivable -
collectible
Our Lady of Guadalupe - Clovis 8/30/2017 393,25] Parish receivable |
collectible
San Ysidro 9/14/2019 7,848.00] Parish receivabie |
collectible
Our Lady of Lavang 8/30/2016 24.79| Parish receivable 4
collectible
Sacred Heart - Espanola 9/14/2019 7,953.00] Parish receivable -
collectible
St. Anthony of Padua - Fort Sumner 9/14/2019 3,635. 35} Parish receivable 4
collectible
Our Lady of Assumption - Jemez Springs 1/30/2018 36.00] Parish receivable 1
collectible
Immaculate Conception - Las Vegas 9/14/2019 25,858.07| Parish receivable 4
collectible
St. Alice 9/14/2019 7,726.50) Parish receivable 1
collectible
Archdiocesan Priests Retirement Fund Inc 10/30/2019 1.55] In collection
7/30/2019 0.01} In collection
8/30/2019 0.01} In collection
9/30/2019 0.01) In collection
10/30/2019 0.01] In collection
N.S. de Guadalupe del Valle de Pojoaque 9/14/2019 11,145.00] Parish receivable -
collectible
Holy Ghost 9/14/2019 14,729.37] Parish receivable 4
collectible
St. Anthony - Questa 7/31/2018 1,575.88] Parish receivable +
collectible
St. Anthony ~ Questa 9/14/2019 6,971.48] Parish receivable
collectible
San Francisco de Asis 6/30/2019 6.25} Parish receivable 4
collectible
San Francisco de Asis 7/30/2019 254.31] Parish receivable +
collectible
San Francisco de Asis 5/30/2019 695.38] Parish receivable
collectible
San Francisco de Asis 8/30/2019 730.83) Parish receivable +
collectible

 

 

 

 

 

 

*Iindividual Names Redacted

Case 18-13027-t11 Doc 314 Filed 02/20/20 Entered 02/20/20 14:32:06 Page 33 of 48
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

St. Patrick - St. Joseph 9/14/2019 16,499.25] Parish receivable
collectible

Prince of Peace Catholic Community 11/30/2016 10,00] Parish receivable +
collectible

Prince of Peace Catholic Community 3/30/2017 428.00) Parish receivable 4
collectible

Holy Farrily - St. Joseph 10/30/2019 85.00] Parish receivable +
collectible

Holy Farrily - St. Joseph 7/31/2018 775.74| Parish receivable +
collectible

Holy Farrily - St. Joseph 9/14/2019 10,183.94] Parish receivabie +
collectible

Santa Maria De La Paz Catholic Community 8/2/2019 16, 794.70] Parish receivable +
collectible

Intraculate Conception - Albuquerque 1/3/2019 2,645. 14] Parish receivable ;
collectible

Immaculate Conception - Albuquerque 9/14/2019 40,882.24 [Parish receivable +
collectible

San Juan Bautista 9/14/2019 8,599. 19] Parish receivable {
collectible

Holy Cross 8/30/2019 1.62] Parish receivable +
collectible

Holy Cross 9/30/2019 1.62| Parish receivable +
collectible

Holy Cross 11/30/2018 5.00] Parish receivable +
collectible

Holy Cross 9/30/2019 5.00] Parish receivable 4
collectible

Holy Cross 8/30/2017 8.43| Parish receivable +
collectible

Holy Cross 3/30/2018 20.00] Parish receivable +
collectible

Holy Cross 6/30/2019 40.00] Parish receivable -
collectible

Holy Cross 5/30/2018 65.00) Parish receivable +
collectible

Holy Cross 10/30/2019 105.02) Parish receivabie +
collectible

Holy Cross 1/3/2019 369. 31| Parish receivable +
collectible

Holy Cross 8/30/2016 619,99] Parish receivable +
collectible

Holy Cross 8/30/2017 751.87 | Parish receivable +
collectible

Holy Cross 8/30/2016 915.17] Parish receivable +
collectible

Holy Cross 8/30/2018 1,040.00] Parish receivable {
collectible

Holy Cross 4/30/2019 1,057.60| Parish receivable 4
collectible

Holy Cross 5/30/2019 1,180.44 | Parish receivable |
collectible

Holy Cross 8/30/2018 1,439. 10] Parish receivable +
collectible

Holy Cross 9/14/2019| 27,432.25|Parish receivabie 4
collectible

Holy Cross School 3/2/2018 185.00] Parish receivable }
collectible

Holy Cross Schoo! 3/2/2019 355.00} Parish receivable -
collectible

Cristo Rey Parish 8/2/2019 3,233.76] Parish receivable
collectible

Cristo Rey Parish 9/14/2019 8,762.35 | Parish receivable +
collectible

 

 

 

 

 

 

*Individual Names Redacted

Case 18-13027-t11 Doc 314 Filed 02/20/20 Entered 02/20/20 14:32:06 Page 34 of 48
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

*individual Names Redacted

Case 18-13027-t11 Doc 314

Filed 02/20/20 Entered 02/20/20 14:32:06 Page 35 of 48

Shrine of Our Lady of Guadalupe - Santa Fe 7/31/2018 677, 12] Parish receivable ;
collectible

Shrine of Our Lady of Guadalupe - Santa Fe 8/2/2019 8,547.32] Parish receivable 4
collectible

Shrine of Our Lady of Guadalupe - Santa Fe 9/14/2019 11,265. 19} Parish receivable ;
collectible

St. Anne's 8/2/2019 9,979.21] Parish receivable
collectible

TheCathedralBasilica of StFrancisofAssisi 8/2/2019 17,019.93] Parish receivable ;
collectible

TheCathedralBasilica of StFrancisofAssisi 9/14/2019 33,078.00] Parish receivable |
collectible

St. John the Baptist - Santa Fe 7/31/2018 99,70] Parish receivable ;
collectible

St. John the Baptist - Santa Fe 8/2/2019 9,703.11] Parish receivable 4
collectible

St. John the Baptist - Santa Fe 9/14/2019 10,768, 38) Parish receivable 4
collectible

Santa Fe Center for Visual Arts 6/30/2017 74.781 In collection

Holy Child 12/5/2013 1,032.40} Parish receivabie ;
collectible

Holy Child School 1/30/2018 355.00] Parish receivable
collectible

St. Mary 9/14/2019 1,442.00] Parish receivable
collectible

Santa Clara 7/31/2018 7,737.21] Parish receivable
collectible

Santa Clara 9/14/2019 9,248.00] Parish receivable ;
collectible

Our Lady of Fatima 5/30/2013 131.76| Parish receivable 4
collectible

4/30/2019 0.90] Parish receivable +
collectible
5/30/2019 0.90] Parish receivabie

collectible

St. Thomas Aquinas 9/14/2019 28,681.71] Parish receivable 4
collectible

Santuario San Martin de Porres 8/30/2017 163.24| Parish receivable 4
collectible

Santuario San Martin de Porres 8/30/2016 675.00) Parish receivable 4
collectible

Allowance for doubtful receivables - Parishes (27,984.00)| Allowance

Allowance for doubtful receivables - Tribunal (9,245.00)| Allowance

Allowance for doubtful receivables (200.00)| Allowance

Total 558,945.28.
“POST-PETITION ACCOUNTS PAYABLE” Listing — in reference to Attachment 2 Monthly Accounts

Payable and Secured Payments Report:

 

 

 

 

 

 

 

 

 

  
  
 
  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  
  
 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

*Individual names redacted

Case 18-13027-t11 Doc 314 _ Filed 02/20/20

 
 

 

Days
Date Incurred Outstanding Vendor Description Amount
4/28/2020 3 Glez Janitorial Service 012720 Housekeeping MC 112.68
1/27/2020 4 REIMB Mileage and snacks 38.00
1/31/2020) 0 Mesa Detection Agency, Inc. Inv 12113120 JAN 2020 3,777.78
1/23/2020! 8 REIMB SWLC enroute gas 29.50
ontribution
1/30/2020 1 Albuquerque Bernalillo County Inv 380032571763 Acct 10.59
9560 JAN 2020 Fireline
1/27/2020 Albuquerque Bernaiilio County Inv 462121853595 Acct 48.58
4 9560 JAN 2020 3700
ALAMOGORDO DR.
1/28/2020 Albuquerque Bernalillo County Inv 727471270171 ACCT 56.55
3 9560 JAN 2020 3816
ALAMOGORDO DR
1/24/2020 j Catholic Mutual Relief December 2019 Self Insured 7,975.57
Losses
6/27/2019 218 Catholic News Service HOLD INV 000003726 Oct 2,184.09
2018 Core Pko
6/27/2019 218 Catholic News Service HOLD Inv 000003727 Nov 2,184.09
2018 Core Pkg
1/22/2020 9 REIMB Mileage for San Jose 9.28
training
1/30/2020 1 Stipend for Lay Ministers 150.00
-onvocation
1/27/2020; 4 New Mexico Gas Company, Inc Act 3636 1 GAS 251.53
1/27/2020 4 REIMB Adv Brd Snacks 17.92
10/23/2019 Stelzner, Winter, Warburton, Flores, HOLD 09302019 Files 08017 198.22
100 Inv 14689 GenBus 25
percent
1/8/2019} 338 Stelzner, Winter, Warburton, Flores, HOLD Parish Matters 646.08
NQV2018 25 percent
12/1/2019 Stelzner, Winter, Warburton, Flores, HOLD 10312019 AG 14871 5,113.82
61 Bankruptcy 14829 25
percent
1/9/2020) Stelzner, Winter, Warburton, Flores, HOLD 12312019 AG 14953 5,376.49
22 Bankruptcy 14991 25
percent 100 expen
1/21/2020 Stelzner, Winter, Warburton, Flores, HOLD 01212020 Bankruptcy 4,341.97
10 15120 75 percent 100
1/28/2020 3 REIMB Den Formation Ing 30.08
Mtg Jan 2020
1/29/2020 2 PNM Electric 8239 IHM RETREAT CTR 2,020.41
1/28/2020 3 PNM Electric Acct No 24705 ELECTRIC 261.95
1/27/2020, 4 Reimb Food for MLK Wkshp 68.77
1/28/2020 3 K & J Electric Inv 14655 Wail Packs 310.68
1/27/2020 Brady Industries of New Mexico LLC {Inv 6364482 Acct 5806 230.84
4 Madonna TP PT Liners Facial
1/30/2020) 1 REIMB Flight 829.51
1/29/2020: 2 Stipend 25th YA Banquet 100.00
1/15/2020 16 LIVE CHECK REIMB Retreat 1,500.00
lies

 

Entered 02/20/20 14:32:06 Page 36 of 48

 
 

 

 

 

 

 

 
 
  

 

 
 

 

 

   
  

 

 

 
   
  
  

  
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4/17/2020 14 Southwest Cyberport, Inc. Inv 201912 54742 Basic 126.00
Web hosting
1/27/2020 REIMB Conf Class Snacks 70.02
1/27/2020} REIMB Jan 2020 Mileage 149.50
1/29/2020 2 Popular Janitorial Services LLC 12020PJS December 2019 4,109.24
1/16/2020 Stipend and Reimb Mileage 304.08
15 Presenter Discip Misioneros
SF.010
1/10/2020 1 REIMB MILEAGE JAN 2020 285.91
41/13/2020 18 REIMB for Lay Ministers 8.18
Convocation
1/23/2020 g Xerox Financial Services LLC or Xerox {INV 1937660 Lease 1,038.91
Corp :
1/22/2020 9 Xerox Financial Services LLC or Xerox |4401 Jan 6 to Feb 5 2020 445.86
Corp
1/31/2020} 9 San Martin de Porres Soup Kitchen {2019 CRS Rice Bowl Fund 1,135.00
nt
1/30/2020 1 REIMB for Jan 2020 24.69
1/24/2020 7 NCDVD NCDVD Member fees 902.00
1/24/2020) REIMB 01 24 2020 SW ABQ 369.96
7 Chicago Bankruptcy Exp
1/29/2020 2 REIMB Mileage Dec 2019 1,677.62
D hicago Trip
4/10/2020} 1 REIMB JAN 2020 Mileage 355.09
expen
1/13/2020 REIMB Refreshments for Lay 203.94
18 Ministers Convocation
1/31/2020 0 St. Vincent De Paul Society 2019 CRS Rice Bowl Fund 2,270.00
nt
4/30/2020 1 Stipend and REIMB Mileage 182.05
rch 142
10/9/2019 Walker & Associates, PC HOLD Inv 16442 July 2019 5,948.90
114 Pro Service 25 Percent
10/9/2019! Walker & Associates, PC HOLD Inv 16442AUG August 21,206.10
114 2019 Pro Service 25 Percent
1/28/2020 3 REIMB for Discerment 87,90
Weekend
1/31/2020} 0 West Mesa Lock & Safe LLC Inv 126 Blank Key Supplies 80.77
and Rekey
1/31/2020 9 Samaritan House, Inc. 2019 CRS Rice Bowl Fund 1,135.00
Grant
1/31/2020 0 Villa Therese Clinic 2019 CRS Rice Bowl Fund 1,135.00
rant
1/27/2020! 4 STIPEND Deacon Formation 100.00
Feb 2020
9/4/2019) Elsaesser Anderson, CHTD HOLD Inv 12065 11,153.13
149 ProServices JUL 2019 25
percent
12/1/2019 Elsaesser Anderson, CHTD HOLD Inv 12251 8,698.75
61 ProServices AUG 2019 25
percent
12/1/2019) Elsaesser Anderson, CHTD HOLD Inv 12368 9,214.38
61 ProServices SEPT 2019 25
percent
12/10/2019) HOLD Inv 12415 9,594.38
52 ProServices OCT 2019 25
Elsaesser Anderson, CHTD percent
1/30/2020 1 Pontificio Ateneo Sant’ Anselmo Sacred Theology Degree 630.00

 

*Individual names redacted

Case 18-13027-t11 Doc 314 Filed 02/20/20 Entered 02/20/20 14:32:06 Page 37 of 48

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  
 

 
 
  
  
 
 
 
  
   
  
  
  
  
  
  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

*Individual names redacted

 

 

 

1/24/2020 7 REIMB for Business 842.97
1/23/2019 Old Town Catering Co. INV CHA012120 JAN 2020 100.00
373 Birthday Celebration
01212020
1/29/2020 2 Old Town Catering Co. CORO13020 PRIEST DINNER 200.00
1/31/2020) 0 Old Town Catering Co. COR021820 PRIESTS 200.00
DINNER
1/13/2020 18 Old Town Catering Co. GARQ11120 For 2 Invoices 4,968.00
1/22/2020 9 Old Town Catering Co. MONO012520 Young Adult 2,419.50
Banquet,
1/24/2020 7 Old Town Catering Co. W00013120 Food for 1,310.00
Discernment retreat,
1/31/2020) January 2020 Credit Card 196.38
0 159 00 i 3
Felician Sisters of North America °9 and mileage 37 38
12/18/2019 AA REIMB for books purchased 34.20
1/31/2020) 0 Saint Elizabeth Shelter 2019 CRS Rice Bowl Fund 500.00
Grant
1/31/2020 0 Puerto Seguro Inc dba Safe Harbor $2019 CRS Rice Bowl Fund 1,135.00
Inc. Grant
1/31/2020) 0 Interfaith Community Shelter Group {2019 CRS Rice Bowl Fund 1,135.00
Inc Grant
1/30/2020 Southwest Safety Services, Inc Inv 00029703 SANCTITY OF 160.96
1 LIFE MASS MARCH AND
LLY.

1/30/2020) 1 Stipend for Lay Ministers 150.00
1/29/2020 REIMB Inv 00004 GEBCO 95.00
2 Asbestos Awareness Spanish

YD
1/23/2020) REIMB ASF ACA Computer 812.63
8 Replacement and dock
1/27/2020 4 REIMB INV 022B Jan2020 127.79
1/27/2020} REIMB ASF Wireless Access 86.67
4 Point for Lourdes Hail
1/29/2020 2 REIMB ASF Library PC Hard 34.99
ive Repair
1/29/2020} REIMB ASF Laptop Charger 67.53
2 and Laptop SSD Upgrad
1/31/2020 0 REIMB Mileage January 166.18
2020
1/31/2020) REIMB Inv 209428 Acct 3,160.75
0 C400 Listen Up 2nd Pymt
1/22/2020 9 CenturyLink Acct 433R Jan 2020 Bill 30.18
8/2/2019} King Industries HOLD Inv 2019 114 841.43
182 PKennedy 25 Percent JULY
2019
9/11/2019 King Industries HOLD Inv 2019 -147 1,574.98
142 PKennedy 25 Percent AUG
2019
10/9/2019) King Industries HOLD Inv 2019 149 2,071.20
114 PKennedy 25 Percent SEPT
2013
11/6/2019 King Industries HOLD Inv 2019 168 809.07
86 PKennedy 25 Percent OCT
2019
12/3/2019 HOLD Inv 2019 174 1,186.63
59 . . PKennedy 25 Percent NOV
King Industries 2019
1/9/2020 King Industries HOLD Inv 2019 183 1,165.05
22 PKennedy 25 Percent DEC
2019
1/27/2020 4 REIMB JAN 2020 Mileage 97.75

 

Case 18-13027-t11 Doc 314 Filed 02/20/20 Entered 02/20/20 14:32:06 Page 38 of 48

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  
   
 
  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  
   
  

 

 

1/31/2020 0 Comedor de San Pascual Inc 2019 CRS Rice Bowl Fund 1,135.00
Grant
4/27/2020 4 Sovos Compliance LLC Inv TIR 12909 April 2020 to 4,211.72
Mar 20211953
1/10/2020 1 House of Friends LLC Inv 676350 January 2020 500.00
rent
1/30/2020 1 Stipend for Lay Ministers 150.00
‘onvocation
1/24/2020 7 Psychotherapy & Pastoral Counseling {Counseling 0109 0116 2020 220.00
4/30/2020 1 120.60
1/30/2020 1 REIMB Partial Food and Gas 137.87
1/30/2020 1 REIMB PARTIAL for Auto 363.54
1/30/2020 1 PARTIAL for Auto 152.05
i
1/30/2020 REIMB INV WV 200121 309.85
1 013130 Vocation Pamphlets
1/27/2020 4 Stipend assisting at MLK 50.00
M
4/24/2020) DirecTV LLC Inv 37057542686 Acct 9311 39.66
7 Final Bill 3816
ALAMOGORDO DR.
1/31/2020 0 Magdalena Samaritan Center 2019 CRS Rice Bowl Fund 1,135.00
rant
4/29/2020 ) The Basilica of Nat'l Shrine of the Cathedral of Notre Dame 20.00
Immaculate Conception Fund
1/31/2020 0 The Socorro Storehouse, Inc. 2019 CRS Rice Bowl Fund 1,135.00
Grant
4/28/2020 Mission Linen Supply 9011 Delivery 11819 184.78
3
1/23/2020) 8 US Trustee Payment Center Acct 3027 4th Quarter 53,088.96
JAN 23 2020
1/29/2020 2 BR Music Ministry Stipend 25 YA Banquet 100.00
1/24/2020) 7 St. Thomas Aquinas University Parish |Reim Seminarian Stipend 750,00
1/29/2020 St. Thomas Aquinas University Parish |01262020 Donation Diocese 45.00
2 of Pueblo Accident
1/27/2020 CenturyLink Acct 124B FEB 2020 89.50
4
1/28/2020 3 CenturyLink 275B Santa Maria IHM 64.26
RETREAT CTR
4/28/2020 3 REIMB for Supplies and 266.95
Mileage for Heali
1/27/2020 4 The Norbertine Fathers of DE Inc Presider and Presenter MLK 500.00
Celebration
6/24/2019 21 Bank of America HOLD Inv 10862279 5,032.72
Client6202 File 0184
1/22/2020 9 Plunketts Pest Control Inc Invoice 6543676 PEST 96.51
: CONTROL
1/28/2020 3 Nexstar Broadcasting Inc TV Mass December 2019 11,083.87
1/30/2020) 1 Stipend For Lay Ministers 150.00
ign
1/30/2020 60.00
1 2TVMassRecordings on
30.2020 for ACA
1/30/2020 STIPEND 1TVMassRecording 30.00
1 on Jan30 2020

 

 
 

 

* Individual names redacted

Case 18-13027-t11 Doc 314 _ Filed 02/20/20

 

 

Entered 02/20/20 14:32:06 Page 39 of 48

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 
  

 

 

 
   

 

 

 

7/25/2019 190 2019 Archbishops Award 1,000.00
winner
9/20/2019) Blank Rome LLP HOLD Inv 1829036 Matter 27,499.31
133 154289 00601 03348
JULY 2019
1/29/2020 Blank Rome LLP Inv 1869591 Matter 154289 6,177.15
2 00601 03348 DEC 2019
12/9/2019 Blank Rome LLP HOLD Inv 1861489 Matter 13,256.53
53 154289 00601 03348 NOV
2019
12/1/2019 Blank Rome LLP HOLD Inv 1856058 Matter 55,759.78
61 154289 00601 03348 Oct
2039
1/29/2020 2 Adjudicate Inc Inv 496716 Retainer 50,000.00
Or
1/28/2020 REIMB for flight for 443.92
3 Retrouvaille Feb 2020
10/24/2019 Pachulski Stang Ziehl and Jones LLP {HOLD DEC2018 Client05066 1,235.63
99 Invi22014 25percent Pro
E
10/24/2019 Pachulski Stang Zieht and Jones LLP HOLD FEB2019 Client05066 7,539.38
99 Invi22027 25percent Pro
Fee
10/24/2019 Pachulski Stang Ziehl and Jones LLP {HOLD MAR2019 Client05066 42,255.80
99 Invi22029 25percent Pro
Fee
10/24/2019 Pachulski Stang Ziehl and Jones LLP jHOLD JAN2019 Client05066 14,651.25
99 Inv122274 25percent Pro
Fee.
10/24/2019 Pachulski Stang Ziehi and Jones LLP {HOLD APR2019 Client05066 6,555.00
99 Invi23009 25percent Pro
Fes
10/24/2019 Pachulski Stang Ziehl and Jones LLP {HOLD MAY2019 Client05066 2,527,50
99 Inv123014 25percent Pro
Fee 100 exp
10/24/2019 Pachulski Stang Ziehl and Jones LLP jHOLD JUNE2019 78,079.39
99 Client05066 Inv123021 25
percent Pro Fee
10/24/2019 Pachulski Stang Zieht and Jones LLP {HOLD JULY2019 23,051.25
99 Client05066 Inv123202
25percent Pro Fee.
14/5/2019 Plugajawea Productions LLC HOLD inv 1 ADSF 1,129.77
87 Document Redaction 11 01
2019 25 percent
12/2/2019 Plugajawea Productions LLC HOLD Inv 2 ADSF 584.91
60 Document Redaction 12 02
2019 75 percent
1/2/2020) Plugajawea Productions LLC HOLD Inv 3 ASF Document 814.31
29 Redaction 01 02 202025
f
1/30/2020 1 Stipend for the Lay Ministers 300.00
NVO
1/29/2020 REIMB for mileage and 251.52
2 expenses discerment
1/30/2020) 60.00
1 2TVMassRecordings on
1/31/2020 0 Saint Johns University NALM Annual Conference 650.00
Registration.
1/31/2020 0 Catholic Theological Union Acct 8068 2,820.00
1/31/2020 0 Catholic Charities 2019 CRS Rice Bow! Fund 500.00
Grant
1/28/2020} 3 Santa Fe County Treasurer Santa Fe County Treasurer 23.61
1/29/2020 2 Our Sunday Visitor Acct 3019 Renewal The 39,95
Deacon
1/27/2020 4 USCCB (Quarterly Assessment) Ist Quarterly Assessments 17,058.00
2020
1/28/2020 Stipend for assisting with 150,00
3 Lay Ministers Convocation
1/8/2020) REIMB credit card charges 2,463.44
23 ending Jan 15 2020
1/28/2020 3 New Mexico Pest Control 769025 January 2020 93.26

 

 

 

 

*Individual names redacted

Case 18-13027-t11 Doc 314 Filed 02/20/20 Entered 02/20/20 14:32:06 Page 40 of 48

 

 
 

 

 

 

 

 

 

 

 

 

 

 
  
 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
   
   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
     

 

 

 

 

 

 

 

 

 

 

 

 

 
  
  
   

 

 

 

 

 

 

 

 

 

4/7/2020 REIMB NOV DEC 2019 118.00
24 MILEAGE music downloads
1/31/2020: 0 Our Lady of Belen 2019 CRS Rice Bowl Fund 1,135.00
Grant
4/24/2020! 7 Sacred Heart - Clovis Reim Seminarian Stipend 750.00
1/28/2020 3 Annual Catholic Appeal Foundation {Donation ACA 2020 5,517.25
1/23/2020 8 Inv100004671 01222020 62.90
1/23/2020 Reimb Order 1014171541 39.99
8 Network Solutions
1/31/2020 0 Verizon Wireless Inv 9846901900 Acct 0001 109.61
FEB 2020
1/24/2020 7 Norbertine Community of NM Renting display table at 250.00
Sanctus 2020
1/23/2020 HCSC (Blue Cross Blue Shield NM) 4292 February 2020 298,865.99
8
1/27/2020) 4 Stipend for Mass Bulletin 50.00
1/27/2020 4 Reimb Meals hotel and 521.95
1/31/2020 0 CRS Rice Bowl Fund 1,135.00
1/24/2020 REIMB NACPA Conference 590.00
7 MAY 03 2020 Inv432
1/30/2020 1 Stipend for Lay Ministers 150.00
10/9/2019 REDW LLC HOLD Inv 149094 Client No 9,439.06
114 05200 0 Audit
FinStatements 250
10/2/2019 REDW LLC HOLD Inv 148286 Client No 2,696.88
121 05200 0 Audit
FinStatements 250
10/2/2019 REDW LLC HOLD Inv 148342 Client No 1,618.13
121 05200 0 Agreed Procedures
2018
12/19/2019 REDW LLC HOLD Inv 150389 Client No 4,296.84
43 05200 0 Audit
FinStatements 25ne
12/1/2019 REDW LLC HOLD Inv 149952 Client No 4,045.31
61 05200 0 Audit
j ements 75p
1/28/2020 3 Assisting with Lay Minister 150.00
1/31/2020 0 2019 CRS Rice Bowl Fund 1,135.00
ant
4/30/2020 1 Stipend MLK Mass 2020 125.00
Lituray.
1/29/2020 Money Processing Systems LLC Inv 481074 12x16 Security 982.55
2 Bags Replenish Balance
1/24/2020 7 St. Helen Reim Seminarian Stipend 750.00
1/31/2020 0 San Francisco de Asis Mass stipend March 22 at 10.00
8am
1/27/2020 4 eimb Office Supply Dept 21.96
4/24/2020 7 DH Inc dba Hi Desert Business Forms} 20 23946 printing of forms 300.00
1/24/2020 7 REIMB for Business 629.59
Expenses
2/4/2020 4 Dunn Edwards Corporation Inv 2125114236 Acct 4001 157.79
Lourdes
1/24/2020 7 Santa Maria de fa Paz Catholic Reim Seminarian Stipend 750.00
[Community

 

 

 

*Individual names redacted

Case 18-13027-t11 Doc 314 Filed 02/20/20 Entered 02/20/20 14:32:06 Page 41 of 48

 
 

  

 

 

 

 

 

 

 

   
 

 

 

  

 

 

 

 

 

 

 

 

 

  

 

 

 

 
 

 

 

     

 

 

 

 

 

   

 

 

 

 

   

 

 

 
  

 

 

  

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

1/31/2020 Mass stipend for Feb 11 10.00
0 2020 6pm at San Juan
i ay
1/21/2020 10 REIMB SWLC half hotel 272.23
1/22/2020 9 REIMB SWLC a third vehicle 142.23
4/31/2020) 0 St. John the Baptist - Santa Fe ice Bow! Fund 1,135.00
Grant
4/1/2020 30 REIMB purchases and 266.90
Inileage
1/16/2020 15 University of Dayton INV 2019 087 01162020 2,400.00
Cycle 7 2019
1/15/2020: 16 University of Dayton Inv 2019 088 Archdiocese of 1,190.00
Santa Fe
1/31/2020 0 Nuestra Senora de Guadalupe - Taos {2019 CRS Rice Bowl Fund 1,135.00
rant
4/24/2020 7 Petty Cash 01 10 20 to 01 454.24
23.20
1/27/2020 4 STIPEND Deacon Formation 100.00
Feb 2020
1/23/2020 8 REIMB MILEAGE JAN 2020 69.00
1/31/2020 0 Cassidy's Landscaping, inc. Invoice 46542 Monthly 338.87
intenance
1/29/2020 2 MB 829351 0 for Ofc 292.09
1/31/2020} 0 Our Lady of Guadalupe -Peraita 19 CRS Rice Bowl Fund 1,135.00
1/30/2020 1 Stipend for Lay Ministers 150.00
1/13/2020 REIMB Refreshments for Lay 30.48
18 Ministers Convocation
1/23/2020, 8 Reimb meais 67.10
4/31/2020 0 Reimb CSMG Trip 2020 1,191.80
1/31/2020 0 Reimb Mileage Dec 2019 291.68
and January 2020
1/24/2020 j John Hancock Life Insurance Co. Billing No 7288 FEB 2020 520.35
LTC Gr 9452
1/28/2020: 3 Knights of Columbus 01282020 Application Fee 66,88
LTC
1/23/2020 3 John Hancock Ins Co (USA) Group 1494 PPE 1 17 2020 1,882.91
Total $ 933,936.24

 

 

 

 

*Individual names redacted

Case 18-13027-t11 Doc 314 Filed 02/20/20 Entered 02/20/20 14:32:06 Page 42 of 48
“CHECK REGISTER — WORKERS COMP CLAIMS ACCOUNT — in reference to Attachment 5H Check

Register ~ Operating Account:

CHECK
DATE | NUMBER
1/7, Corvel
Presbyterian

PAYEE

an Billi

1/9/

erian cian Billi
Mitchell International inc

Mitchell International inc
Industrial Rehab Clinic

*tndividual names redacted

PURPOSE

Workers com
Workers com
Workers com
Workers com
Workers com
Workers com
Workers com
Workers com
Workers com
Workers com
Workers com
Workers com
Workers com
Workers com
Workers com
Workers com
Workers com
Workers com
Workers com

nsation claim
nsation claim
nsation claim
nsation claim
nsation claim

nclaim

nclaim
nsation claim
nsation claim
nsation claim
nsation claim
nsation claim
nsation claim
nsation claim
nsation claim
nsation claim
nsation claim
nsation claim
nsation claim

Workers compensation claim

AMOUNT
103.
167.05
21.68

460.46
110.72
271.10
8.24
45.86
129.86
173.72
367.87
21.68
460.46
110.72
844.90
239.04
271.10
8.24
45.86
129.86

 

Case 18-13027-t11 Doc 314 Filed 02/20/20 Entered 02/20/20 14:32:06 Page 43 of 48
“CHECK REGISTER — OPERATING ACCOUNT?” - in reference to Attachment 5A Check Register —

Operating Account:

CHECK

DATE NUMBER

10320-01
10320-02

0320-03
10320-04

1/3/2020] V-010320-05
10320-06

10320-07

10320-08
10320-09

10320-09
10320-10

V-010320-11
1/8/2020} 162375

162376

162377
162378

1/9/2020) 162379

162380
162381

162382

162383

162384

162385
162386
162387
162388
162389
162389

162389
162390

*Individual Names Redacted

Case 18-13027-t11 Doc 314 Filed 02/20/20 Entered 02/20/20 14:32:06 Page 44 of 48

Bernalillo County Treasurer
Rio Arriba County Treasurer

Santa Fe County Treasurer

‘aos County Treasurer
Abila Inc

Advanced Security Integrated, LLC
AFLAC or AmericanFamilyLifeAssuranceCo of Columbus

Albuquerque Bernaiillo County

Albuquerque Bernalillo County

Albuquerque Bernalillo County

Arrerican Eagle Elevator, LLC

Annuai Catholic Appeal Foundation

Bobs Painting Inc
Brady Industries of New Mexico LLC
Brady Industries of New Mexico LLC

Brady Industries of New Mexico LLC
Cassidy's Landscaping, Inc.

PURPOSE AMOUNT
REIMB for Business Expenses 1,345.1

REIMB for food auto 621.34
subscriptions office supplies

Reimb Dept 5860 Office 155.31
REIMB Changing Strategies 157.

REIMB for expenses
REIMB Mileage Nov Dec 2019

REIMB 01 02 2020 DropBox

REIMB Canva Pro
REIMB AMS Fairwinds JAN

REIMB for food and renters
REIMB food for deaf circle

REIMB blessings of age lunch
2019 Property Taxes

2019 Property Taxes Rio

Santa Fe County Treasurer
2019 Property Taxes Taos

Inv 34298 ASF ACA CCA JAN

2923 Quarterly billing
646543 Acct 9449 December

Inv 380681623628 Acct 9560

Inv 462448600218 Acct 9560
DEC 2019 3700

Inv 727742814703 Acct 9560
DEC 2019 3816

Inv 527229 Jan Feb Mar 2020

ribunal Overpayment

Stipend july thru December
1

Inv 37007 Madonna Lobby
Inv 6329050 Acct 5806
Inv 6329051 Acct 5806 CC TP

Inv 6331722 Acct 5806 Wax
Inv 46090 MONTHLY

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1/9/2020) 162391 CenturyLink INV 1482846708 Acct 7272 12.26
Dec 2019

1/9/2020) 162392 CenturyLink INV 022B Dec2019 110.84

1/9/2020] 162393 CenturyLink INV 123M Dec2019 592.51

1/9/2020) 162394 CenturyLink Acct 728B HISTORIC 330.95
ARTISTID PATRIMONY

1/9/2020) 162395 CenturyLink 347R San Miguel 50.14

1/9/2020} 162396 CenturyLink 574R Alarm panel 51.61

1/9/2020] 162397 CenturyLink 610R Alarm panel 26.69

1/9/2020] 162398 CenturyLink 275B Santa Maria 65.05

1/9/2020) 162399 CenturyLink Acct 124B JAN 2020 95.35

1/9/2020) 162400 CenturyLink Acct 3495 433R 22.18

1/9/2020) 162401 City of Albuquerque Inv PLNOO00017955 Annual! 150.00
Elevator Cert

1/9/2020) 162402 City of Santa Fe-Assessments Account 0483 UTILITIES 38.32

1/9/2020) 162403 Comcast Cable Communications 7112 San Juan 128.33

1/9/2020) 162404 Daiohs USA, Inc. dba:First Choice Coffee Services Inv 312738 Acct 0068 Coffee 179.80
Splenda

1/9/2020) 162405 Delta Dental Inv CNV0000382602 Client No 23,392.57
1202 Premiums JAN 2020

1/9/2020) 162406 Dunn Edwards Corporation 6766 PAINT 81.19

1/9/2020) 162407 Felician Sisters of North America December 2019 reimburse 921.93
credit card 652 81 mileage
269 12

1/9/2020) 162408 Glez Janitorial Service or Mauricio Gonzalez Inv 082457 January 2020 4,364.50

1/9/2020) 162408 Glez Janitorial Service or Mauricio Gonzalez Inv 415495 January 2020 96.75
Extra Services 3816

1/9/2020} 162409 REIMB MILEAGE December 141.52
2019

1/9/2020) 162410 HCSC (Blue Cross Blue Shield NM) 00000646358 ACCT 4292 289,904.44
January 2020

1/9/2020) 162411 John Hancock Ins Co (USA) Group 1491 Payday 122719 1,882.91

1/9/2020) 162412 John Hancock Life Insurance Co. Billing No 7288 JAN 2020 LTC 520,35
Gr 9452

1/9/2020) 162413 Kourt Security Partners, LLC dba Select Security Inv 2292192 Acct 2601 103.56
Lourdes Jan Feb Mar 2020

1/9/2020} 162414 Lewan & Associates IN949318 Contract through 166.71
112619

1/9/2020) 162415 Midway Office Supply Invoice 819607 0 TONER 749.95

1/9/2020) 162416 Mission Linen Supply 6060 CUST NO 6214 Delivery 193.69
122319

1/9/2020) 162417 Mutual of Omaha Companies BD4K BILL GROUP ID 001A 160,54
January 2020 premiums

1/9/2020} 162418 National Catholic Education Assoc. 1D 6707 NCEA Membership 1,300.00

1/9/2020) 162419 National Conference for Catechetical Leadership Order 5944 NCCL Membership 1,194.00
Dues 2020

 

 

*Individual Names Redacted

Case 18-13027-t11 Doc 314 Filed 02/20/20 Entered 02/20/20 14:32:06 Page 45 of 48
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 
 
 
  
 
 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1/9/2020| 162420 New Mexico Gas Company, Inc 2247 Fatima 583.68

1/9/2020] 162421 New Mexico Gas Company, Inc Acct 5098 DEC 2020 3700 112.28
ALAMOGORDO DR NW

1/9/2020) 162422 New Mexico Gas Company, Inc Acct 9304 DEC 2020 3816 103.19
ALAMOGORDO DR NW

1/9/2020] 162423 New Mexico Gas Company, Inc 2252 Santa Maria and San 2,023.73
Juan

1/9/2020) 162424 New Mexico Gas Company, Inc Acct 636 1 215.09

1/9/2020] 162425 New Mexico Pest Contro! 1635 December 2019 93.26

1/9/2020] 162426 Nexstar Broadcasting Inc TV Mass November 2019 8,941.34

1/9/2020} 162427 Old Town Catering Co. COR121719 PRIESTS DINNER 200.00

1/9/2020) 162427 Old Town Catering Co. COR122019 SEMINARIAN 476.40
ADVENT DINNER

1/9/2020} 162427 Old Town Catering Co. INV BEC121919 NATIVE 252.00
AMERICAN MINISTRY

1/9/2020) 162428 REIMB for gas 75,33

1/9/2020) 162429 Plugajawea Productions LLC Inv 3 ASF Document 2,442.97
Redaction 01 02 202075
percent

1/9/2020] 162430 Plunketts Pest Control Inc Inv 6505989 PEST CONTROL 96.51
PROGRAM

1/9/20201162431 PNM Electric 8239 IHM RETREAT CTR 1,910.57

1/9/2020) 162432 Popular Janitorial Services LLC 19P3S December 2019 4,606.10

1/9/2020) 162433 REDW LLC Inv 150389 Client No 05200 10,312.41
0 Audit FinStatements 75
percen

1/9/2020) 162434 San Isidro STIPEND Mass Intention for 10.00
Jan 19 2020

1/9/2020) 162435 REIMB NAM Advent 52.50
Celebration

1/9/2020) 162436 Invoice 12 9 19 Site visit 167.70
STIPEND AND REIMB MILEAGE

1/9/2020) 162437 INV 10 to 12 2019 600.00

1/9/2020) 162438 St. Pius High School Utility Fund UTILITY FUND AUG 2019 14,646.64

1/9/2020} 162439 Staples Inc Staples Contract Commercial LLC 2220 01 Toner Purchase 550.94

1/9/2020) 162440 University of Dayton Renewal of VLCFF Partnership 3,000.00
for 2020

41/9/2020) 162441 UNUM Life Insurance Policy 1767 DIVISION NO 006 3,484.72
January 2020 premiums

1/9/2020} 162442 Verizon Wireless Inv 9844829925 Acct 6994 110.61
00001 January 2020

1/9/2020) 162443 Vision Service Plan Statment No 808184199 3,869.69
Client ID 4793
PremiumsJAN2020

1/9/2020) 162444 Voya Institutional Trust Company Group VC3928 Payday 13,181.83
122719

1/9/2020) 162445 Voya Institutional Trust Company Group VFQ 332 Payday 2,246.04
422719

1/9/2020) 162446 Invoice 1 2 2020 JANITORIAL 347.00
WORK

4/14/2020] 162447 Annunciation Catholic School #301 2019 iGiveCatholic Payout 1,085.85

 

*individual Names Redacted

Case 18-13027-t11 Doc 314 _ Filed 02/20/20

Entered 02/20/20 14:32:06 Page 46 of 48

 
1/14/2020
1/14/2020

1/14/2020
1/14/2020 51

1/14/2020] 162452
1/14/2020] 162453
1/14/2020) 162454
1/14/2020) 162455

di 162456

1/14/2020) 162457
1/14/2020] 162458
1/14/2020] 162459
1/14/2020) 162460

1/14/2020} 162461
ijt 162462

i/1 162463
ii 162463

Il 162464
qi 162465
ijt 162466
ii 162467
d/l 162467

ii 162468
ii 162469
di 162470
if 162471
ii 162472

ii 162473
qi 162473
it 162474

*Individual Names Redacted

Archdiocesan Priests Retirement Fund Inc
Archdiocese of Santa Fe D&L

Cassidy's Landscaping, Inc.
Catholic Charities

Catholic Charities

Catholic Mutual Relief

CenturyLink

City of Santa Fe-Assessments
Crystal Springs Bottled Water
Psychologist Corporation
DFMC National Office

Diocese of Tucson

Disability Management Serv Inc

Dunn Edwards Corporation

Dunn Edwards Corporation

Federal Express Corporation

Holy Child

Holy Child School
Holy Cross Schoo!
Holy Ghost School
Shepherds Advisor

Josephite Pastoral Center

Case 18-13027-t11 Doc 314 _ Filed 02/20/20

PRF 2019
Donation St Therese Sav acct

Stipend Presider 2 Span TV
123019
linv 1640 Jan 2020 POG

46466 December 2019

2019 iGiveCatholic Payout
Donation

November 2019 Self Insured

INV 1484201662 Acct 3820
n 2020
3483 Utilities

Inv 324073 DEC 2019
2019 2 hr Session Counseling
DFMC 2020 Annual Dues

Ad Limina Liturgies
Plan No 2 Plan Agent No

7096 Base paint
Inv 2122209313 Acct 0001

Inv 6 887 73054 Acct 3059
inv 1

Inv 609437 Carpet Cleaning
DR NW

Reim flights to and from

Mount
Reimburse for snacks for
Path to Peace

Reimbursement for Path to

Peace

2019 iGiveCatholic Payout

2019 iGiveCatholic Payout
2019 iGiveCatholic Payout
2019 iGiveCatholic Payout

2020 6ea Income Taxes for
Priest 19 2020
Reim for books

Reim for Immigration Fees

Invoice 0170 20 AAHH
CALENDAR

36,690.
98,280.00

60.00
896.00

493.39
23.15
2,500.44
27,851.59

1,150.9

1,374.75
258,90
300.00
725.00

600.00
3,865.

8.
87.

48.

215.

 

Entered 02/20/20 14:32:06 Page 47 of 48
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 
   
   

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

*Individual Names Redacted

 

 

 

1/14/2020) 162475 King Industries Inv 2019 183 PKennedy 75 4,155.15
Percent DEC 2019

1/14/2020) 162476 Kourt Security Partners, LLC dba Select Security Inv 2292198 Acct 2612 CC 103.56
Jan Feb Mar 2020

1/14/2020) 162477 Reimb postage for MLK Mass 55.00
mailing

1/14/2020) 162478 Rosa E, Leyba dba Leyba Rosa Elena Inv 021219 Translation Article 50.00
Abiding in the Mystical Jan 2

1/14/2020) 162479 Liguori Publications INV 6184834 Customer 6100 19.06

1/14/2020] 162480 Liguori Publications INV 6185184 Customer 6100 82.77
Toward God Ancient Wisdom
of We

1/14/2020) 162481 Loyola Press INV 6847088 Catholic Basics 23.40
Christology SPAN Book

1/14/2020) 162481 Loyola Press Order No 2778981 Customer 1,310.40
1693 ECL series 18 full sets
cl

1/14/2020! 162482 Stipend Music 2 Span TV 60.00
Masses 123019

1/14/2020) 162483 Statement JANUARY 2020 162.95

1/14/2020) 162484 Mesa Detection Agency, Inc. Inv 121 123119 December 3,447.69
2019

1/14/2020] 162485 Midway Office Supply Inv 806209 0 MPS SERVICE 122.86

1/14/2020} 162486 Midway Office Supply Inv 818621 0 From 107.38
Archdiocese of Santa Fe

1/14/2020) 162487 STIPEND for work in the 150.00
Tribunal

1/14/2020) 162488 Money Processing Systems LLC 2020 12x16 Security Bags 9,250.00
Replenish

1/14/2020) 162489 Nat'l Association Church Personnel Adm. Inv372 02292020 NACPA 185.00
Membership Renewal FEB
2021

1/14/2020] 162490 Old Town Catering Co. Inv BEC121419 Lunch Discip 650.00
Misioneros ABQ

1/14/2020] 162490 Old Town Catering Co. INV TET012120 Presbyteral 291.00
Council Mtg lunch

4/14/2020] 162490 Olid Town Catering Co. SAL122319 2019 Advent 1,576.25
Luncheon

1/14/2020) 162491 Our Lady of Assumption School 2019 iGiveCatholic Payout 2,323.80

1/14/2020) 162492 Our Lady of Sorrows - La Joya 2019 iGiveCatholic Payout 5,727.60

1/14/2020) 162493 Parishsoft, LLC INVJ214356 Customer 1055 91,125.30
Annual License Maintenance
2020 2

1/14/2020} 162494 STIPEND Deacon Formation 100.00
Jan 2020

1/14/2020) 162495 Paul M Peloquin dba Faith Based Counseling Invoice Bill ASF AMV 2020A 1,404.00

1/14/2020] 162496 STIPEND Work in the Tribunal 200.00

1/14/2020) 162497 PNM Electric Acct 24705 253.98

1/14/2020) 162498 Province of Our Lady of Guadalupe STIPEND For work in the 200.00
Tribunal

1/14/2020] 162499 Psychotherapy & Pastoral Counseling Counseling Session on 110.00
10152019

1/14/2020) 162500 Quesada Pest Control Inv 191726 January 2020 340.00

1/14/2020) 162501 345.40

 

Case 18-13027-t11 Doc 314 Filed 02/20/20 Entered 02/20/20 14:32:06 Page 48 of 48

 
